     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 1 of 47



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Latricia Flowers-Carter, et al.,                    No. CV-18-03836-PHX-DWL
10                  Plaintiffs,                          ORDER
11   v.
12   Braun Corporation,
13                  Defendant.
14
15          This case, which raises several issues of first impression concerning the Arizona

16   Assistive Device Warranties Act (“AADWA”), arises from a failed attempt to install a
17   wheelchair conversion kit in a minivan. Despite multiple repair attempts by Defendant

18   Braun Corporation (“Braun”) and an entity associated with Braun, the defects could never

19   be cured. Afterward, Plaintiffs took certain steps to request a replacement or refund from

20   Braun. Braun eventually provided a refund, but only after this action was filed. Plaintiffs

21   accuse Braun of violating AADWA by not honoring their replacement/refund requests

22   within 30 days of when each was made and seek an array of different categories of damages

23   based on the alleged AADWA violations, including damages for emotional distress and

24   treble attorneys’ fees.

25          Now pending before the Court are Plaintiffs’ and Braun’s cross-motions for partial

26   summary judgment (Docs. 178, 179) and Plaintiffs’ motion to file a surreply (Doc. 198).

27   For the following reasons, both summary judgment motions are granted in part and denied

28   in part and Plaintiffs’ motion to file a surreply is denied.
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 2 of 47



 1                                         BACKGROUND
 2   I.     Background Law
 3          In 1998, Arizona enacted AADWA, which is now codified at A.R.S. § 44-1351 et
 4   seq. It provides that a manufacturer that sells an “assistive device,” such as a wheelchair
 5   conversion kit, must “give the consumer an express warranty against defects, malfunctions
 6   or conditions.” Id. § 44-1352(A). This express warranty, which must remain in effect “for
 7   at least one year,” obligates the manufacturer to repair any “nonconformity”—defined as a
 8   “defect, malfunction or condition that substantially impairs the use, safety or value” of the
 9   assistive device, id. § 44-1351(11)—“at no charge” if the consumer “reports the
10   nonconformity” and “makes the assistive device available for repair.” Id. § 44-1352(A),
11   (C). See also id. § 44-1354 (text of notice that must be provided to consumer: “To ensure
12   you receive the benefits of this warranty, . . . you must report any problem with the assistive
13   device to the manufacturer . . . and make the assistive device available for repair.”).
14          As discussed in more detail below, AADWA further provides that if a manufacturer
15   cannot repair a nonconformity “after a reasonable attempt,” the consumer has the right to
16   “direct the manufacturer” to either (1) provide a replacement, while “refund[ing] any
17   collateral cost to the consumer,” or (2) provide a refund consisting of “the full purchase
18   price plus any finance charge paid by the consumer at the point of sale and collateral costs
19   minus a reasonable allowance for use.” Id. § 44-1352(D)(1)-(2). The manufacturer must
20   honor the consumer’s preferred option. Id. § 44-1352(D) (“[T]he manufacturer shall
21   comply with the option chosen by the consumer.”). The replacement or refund must be
22   provided “[w]ithin thirty days after receiving notification of a nonconformity.” Id. § 44-
23   1353(A). After receiving the replacement or refund, the customer is obligated to return the
24   old device to the manufacturer. Id.
25          AADWA also creates an express cause of action for a violation of its requirements:
26   “In addition to any other remedy, a consumer may bring an action in superior court to
27   recover damages caused by a violation of this section. The court may award the prevailing
28   consumer triple the amount of any pecuniary loss plus costs, disbursements and attorney


                                                  -2-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 3 of 47



 1   fees. The court may also award any equitable relief deemed appropriate by the court.” Id.
 2   § 44-1355(C). AADWA “does not limit any rights or remedies available to a consumer
 3   under any other law.” Id. § 44-1355(B).
 4   II.    Factual and Procedural History
 5          The facts below are taken from the parties’ partial summary judgment briefing and
 6   other documents in the record. The facts are uncontroverted unless otherwise noted.
 7          A.     Plaintiffs’ Purchase Of The Van And Wheelchair Conversion
 8          Shanyce Flowers (“Flowers”) is a quadriplegic who suffers from cerebral palsy and
 9   seizures. (Doc. 182-1 at 70.) Flowers’s primary caregivers are Latricia Flowers-Carter
10   (“Flowers-Carter”), who also serves as Flowers’s legal guardian, and Douglas Carter
11   (“Carter”). (Doc. 34 at 1-2; Doc. 178-1 at 45; Doc. 182-1 at 19 ¶ 4.) Flowers-Carter and
12   Carter also suffer from serious physical ailments: Flowers-Carter has multiple sclerosis
13   (“MS”) while Carter has bone cancer and receives dialysis as treatment for a prior bout
14   with kidney cancer. (Doc. 49-1 at 10-11; Doc. 182-1 at 23 ¶ 28.) Flowers, Flowers-Carter,
15   and Carter will be referred to collectively as “Plaintiffs.”
16          In December 2017, Plaintiffs purchased a 2017 Chrysler Pacifica minivan from a
17   non-party auto dealer for either $47,979.71 or $57,782.80.1 Plaintiffs then contracted with
18   Braun, via an authorized Braun dealer known as United Access (“UA”), to equip the
19   minivan with a Braun wheelchair conversion kit for either $23,412.75 or $34,409.31.2
20   Braun installed the conversion on or around February 20, 2018. (Doc. 179-1 at 131, 133.)
21   1
             Braun states in its summary judgment motion that the price of the minivan was
     $57,782.20 (Doc. 178 at 2) but Plaintiffs’ counsel asserted in a pre-lawsuit letter that the
22   price was only $47,979.71 (Doc. 178-1 at 22). It is not clear whose figure is correct.
     Attached to Braun’s summary judgment motion are two invoices from the dealership: the
23   first reflects a “total cash price” of $44,679.71, plus insurance ($895) and service contract
     ($4,905) charges, for a total of $47,979.71 (Doc. 178-1 at 3), while the second reflects
24   certain “loan details” that amount to a total price of $57,782.80 (Doc. 178-1 at 4). It is
     unnecessary to resolve this dispute now because the parties’ summary judgment arguments
25   do not turn on the actual price of the minivan.
     2
26           Although Braun asserts in its summary judgment motion that the price of the
     conversion was $23,412.75 (Doc. 178 at 2), the document that Braun cites to support this
27   assertion (Doc. 178-1 at 7-8) does not reflect the price. Moreover, other records submitted
     by Plaintiffs reflect a “Total Selling Price” of $34,409.31. (Doc. 179-1 at 132.) It is
28   unnecessary to resolve this dispute now because the parties’ summary judgment arguments
     do not turn on the actual price of the conversion.


                                                  -3-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 4 of 47



 1   Plaintiffs had been prescribed the conversion van to “transport [Flowers] and her power
 2   wheelchair to get to and from school/work as well as community activities.” (Doc. 182-1
 3   at 70.)
 4             Braun tendered a limited warranty alongside the conversion. (Doc. 178-1 at 38-39;
 5   Doc. 182-1 at 6-12.) The limited warranty covered “Braun’s modifications and alterations
 6   for associated parts for three (3) years or the first thirty six thousand (36,000) miles,
 7   whichever occurs first.” (Doc. 182-1 at 6.) The limited warranty protected against
 8   “substantial defects in materials and workmanship attributable to Braun” of relevant parts
 9   of the conversion and van. (Id.) There was also a corrosion warranty covering defects
10   caused by Braun in certain metal fabrication components of the vehicle and conversion.
11   (Id.) The limited warranty only obligated Braun “to repair or replace defective materials
12   or workmanship.” (Id. at 7.) This obligation would be triggered “[i]n the event that a
13   substantial defect in material or workmanship, attributable to Braun, is found to exist
14   during the warranty coverage periods.” (Id.) Braun made “no warranty as to the future
15   performance.”      (Id.)   Additionally, “Braun shall not be liable for any incidental or
16   consequential damages that may result from a breach of this limited warranty. . . . This
17   warranty does not cover . . . towing charges, travel, lodging, or any other expense incurred
18   due to the loss of use of the product or other reason.” (Id. at 8, capitalization omitted.)
19             B.    Initial Problems And Repair Attempts
20             Soon after the conversion van passed into Plaintiffs’ possession, problems arose.
21   For example, the van’s sliding door did not open or close correctly. (Doc. 154-1 at 59;
22   Doc. 157-11 at 5, lines 2-12, 6, lines 14-23; Doc. 157-20 at 267; Doc. 179-1 at 80, 83-84.)
23   On one occasion, when Flowers-Carter and Flowers were driving in Las Vegas, the ramp
24   malfunctioned. (Doc. 154-1 at 63; Doc. 178-1 at 46, 60; Doc. 179-1 at 82.) Flowers-Carter
25   had to enlist the help of passersby to manually lift Flowers into the van. (Doc. 181-1 at 15,
26   lines 1-3.) On the drive back to Arizona from Las Vegas, Flowers was forced to relieve
27   herself in a bucket inside the van, because she was unable to exit the vehicle. (Doc. 182-1
28   at 22 ¶ 23; Doc. 182-1 at 105, lines 15-16, 106, lines 7-9.)


                                                  -4-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 5 of 47



 1             In March 2018, Flowers-Carter brought the van to UA for repairs for the first time.
 2   (Doc. 38 ¶ 50; Doc. 40 ¶ 18.) Flowers-Carter brought the van back to UA for more repairs
 3   very shortly thereafter. (Doc. 38 ¶¶ 54-55; Doc. 40 ¶ 21.) It appears that one more round
 4   of repairs occurred in late March 2018. (Doc. 38 ¶¶ 58-60; Doc. 40 ¶¶ 23-24; Doc. 191-1
 5   at 60.)
 6             UA’s repair records from April and May 2018 show that the van needed at least
 7   three repairs. (Doc. 179-1 at 80-84.) For example, on April 2, 2018, Plaintiffs told UA
 8   that the side power door of the van “has opened by itself, and when driving” and that the
 9   door had other issues. (Doc 179-1 at 80.) UA couldn’t determine whether the door was in
10   fact opening randomly but noticed other issues with the door and also noticed that the van’s
11   rear seats weren’t functioning properly. (Id.) UA attempted to make repairs on the issues
12   it could identify. (Id.)
13             On April 9, 2018, Plaintiffs were back at UA because the ramp was not working—
14   UA found that the fuse had blown and made repairs. (Id. at 81-83.)
15             C.     The May 1, 2018 Conversation Between Flowers-Carter And Haschel
16             The parties agree that Braun customer service manager Elaine Haschel (“Haschel”)
17   and Flowers-Carter first spoke over the phone on May 1, 2018. (Doc. 178 at 2; Doc. 179-
18   1 at 28, lines 6-11; Doc. 182-1 at 23-24 ¶ 31; Doc. 191-1 at 3.) Flowers-Carter stated that
19   she “wanted [the van] replaced” and Haschel replied that Braun “needed to be provided
20   with one repair attempt.” (Doc. 179-1 at 27, lines 19-24.)
21             The parties dispute whether, during the course of this conversation, Haschel also
22   offered to replace the van in the event the repair attempt was unsuccessful. According to
23   Haschel, she told Flowers-Carter that “if [the repair] didn’t work, then at that point we
24   would offer to replace it.” (Id. at 27, lines 19-24.) Flowers-Carter says that Haschel never
25   offered a replacement. (Doc. 182-1 at 23-24 ¶ 31.)
26             The parties also dispute whether Flowers-Carter agreed to Haschel’s proposal that
27   another repair attempt be made. Flowers-Carter testified that she made a replacement
28   demand, Haschel “said no,” and she acquiesced in the additional repair attempt because


                                                  -5-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 6 of 47



 1   Haschel “didn’t leave me an option.” (Doc. 181-1 at 15, lines 10-25, 16, lines 8-21.) In
 2   contrast, Haschel testified that Flowers-Carter “was calm by the end of the conversation”
 3   and “agreed that we would—with the plan for us to fix it and if we didn’t, that I would
 4   escalate it for—to fulfill her request of replacing the unit.” (Doc. 182-1 at 79, lines 1-4.)
 5          In any event, Braun completed another repair attempt on or about May 4, 2018,
 6   noting that it had fixed issues with the door and rear seats and had performed software
 7   updates. (Doc. 179-1 at 84.) Flowers-Carter and Haschel spoke again that day, with
 8   Haschel offering to pay one month of loan payments on the van as an “inconvenience”
 9   payment. (Doc. 182-1 at 23-24 ¶ 31; Doc. 182-1 at 84.)
10          D.     The Events Of May 7-8, 2018
11          The May 4, 2018 repair attempt was unsuccessful. As of May 7, 2018, there were
12   still substantial problems with the van. (Doc. 179-1 at 38.) The parties dispute certain
13   aspects of what happened next.
14          Braun’s version of the events of May 7-8, 2018 is as follows. Haschel testified that
15   she called Flowers-Carter twice and left a voicemail each time. (Doc. 179-1 at 31, lines
16   12-24.) In the first voicemail, Haschel asked Flowers-Carter to call her back so the two
17   could discuss “next steps.” (Id. at lines 22-24.)        In the second voicemail, Haschel
18   emphasized that Braun was “willing to do whatever we can to make this situation right,”
19   albeit without specifically saying that Braun was willing to replace the vehicle. (Id. at 32,
20   lines 6-15; Doc. 182-1 at 24 ¶ 32.)
21          Braun has submitted other evidence that, if credited, suggests it was making efforts
22   to replace Plaintiffs’ vehicle during this time period. For example, Tabatha Chapman
23   (“Chapman”), a Braun employee, testified that on May 7, 2018, she attended an office
24   meeting with Haschel and manager Kevin McMahon (“McMahon”), who authorized
25   Haschel to repurchase or replace the vehicle. (Doc. 181-1 at 32, lines 14-25, 33, lines 1-
26   24.)   McMahon corroborated this account when he recalled giving Haschel the
27   authorization to “find a solution for a customer that was having a problem with our
28   vehicle.” (Doc. 181-1 at 38, lines 3-11.)


                                                 -6-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 7 of 47



 1          Braun has also presented evidence that, if credited, shows that Haschel’s attempts
 2   to convey a replacement offer to Plaintiffs during this time period were thwarted by
 3   Flowers-Carter’s refusal to speak with her. Specifically, Braun has presented evidence that
 4   Haschel asked a UA employee named Brent Heermans (“Heermans”) to convey to
 5   Flowers-Carter that Braun was willing to replace the vehicle, because Haschel knew
 6   Flowers-Carter was still in communication with UA but was “not talking” to Braun. (Doc.
 7   179-1 at 32, lines 12-19, 33, lines 5-25.) However, after speaking to Flowers-Carter on the
 8   phone on May 8, 2018, Heermans emailed Haschel to say that Flowers-Carter “isn’t
 9   speaking with anyone any longer, says she has an attorney involved now.” (Doc. 181-1 at
10   40.) Haschel replied the next day: “Even if we agree to replace it for her? We will be
11   willing to do that and avoid getting attorneys involved.” (Id.)
12          Plaintiffs have presented conflicting evidence of the events of May 7-8, 2018.
13   Flowers-Carter testified that, on May 8, 2018, she called Haschel back and left a voicemail,
14   asking for Haschel to return the call, but Haschel never did so. (Doc. 181-1 at 20, lines 4-
15   24; Doc. 182-1 at 24 ¶ 32; Doc. 191-1 at 7.) Flowers-Carter also contends that “Haschel
16   did not offer to replace the [vehicle] in either [voicemail] message.” (Doc. 182-1 at 24 ¶
17   32.)
18          As further evidence that Braun never intended to replace the vehicle during this time
19   period, Plaintiffs point to Braun’s Salesforce notes from May 7, 2018, wherein Braun
20   employee Mike Smith (“Smith”) noted that “EH” (presumably Haschel) “will be contacting
21   the customer to see if we can get the van back to see what is going on.” (Doc. 179-1 at
22   38.) Smith’s deposition testimony also suggests that, during this time period, his intention
23   was to continue looking at the vehicle to see if it could be repaired, rather than replacing
24   it. (Id. at 41, lines 19-25, 42, lines 1-6.)
25          E.      Interactions Between May 18, 2018 And June 19, 2018
26          On May 18, 2018, Flowers-Carter went to UA to inquire about the status of the van.
27   (Doc. 178-1 at 13, lines 3-16.) She was told that the van had been picked up by Braun and
28   taken to Braun’s Arizona facility, known as “Braun West.” (Id.) Flowers-Carter then went


                                                    -7-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 8 of 47



 1   to Braun West, where she met with Smith. (Id.) When Smith asked Flowers-Carter if she
 2   wanted to take the van home, she explained that she didn’t want to do so because the van
 3   was broken and instead wanted Braun to replace it. (Id. at 14, lines 22-25, 15, lines 1-9.)
 4   Smith responded that he couldn’t authorize a replacement and explained that her options
 5   were to tow the van back to UA, take the vehicle herself from Braun West, or allow Braun
 6   West to perform additional repairs. (Id. at 15, lines 1-9; Doc. 182-1 at 24 ¶ 34.)
 7          On June 5, 2018, Haschel emailed Flowers-Carter to inform her that the van had
 8   been at Braun West since May 18. (Doc. 179-1 at 35.) Haschel told Flowers-Carter that
 9   Braun’s “legal team has concerns that your vehicle has been at our facility for over two
10   weeks now” because Braun’s “insurance does not have sufficient coverage to house
11   vehicles for this period of time.” (Id.) She said that if Flowers-Carter could not pick up
12   the van by the next day, Braun would ask UA to pick it up and store it at UA. (Id.)
13          On June 6, 2018, seemingly in response to this email, Flowers-Carter went to Braun
14   West, spoke briefly with Smith, and had the van towed away from there. (Doc. 181-1 at
15   25, lines 15-22, 26, lines 2-25, 27, lines 1-24.) Smith did not offer to replace the van when
16   he and Flowers-Carter briefly spoke on June 6, or on June 5, when they spoke over the
17   phone about removing the van from Braun West. (Doc. 182-1 at 24 ¶ 36.)
18          On June 19, 2018, Plaintiffs’ counsel sent a letter advising Braun that they
19   represented Flowers-Carter “regarding claims against your company” and instructing
20   Braun to direct any future correspondence to counsel. (Doc. 179-1 at 44.)
21          F.     Pre-Lawsuit Correspondence Between Plaintiffs’ Counsel And Braun
22          On June 25, 2018, Plaintiffs’ counsel sent a letter to Braun to “determine if this
23   matter can be resolved without resorting to litigation.” (Doc. 178-1 at 22.) The letter
24   quoted AADWA at length and stated that “Arizona law grants [Plaintiffs] the right to
25   demand that you take back the Conversion and issue them a refund of their purchase money
26   and pay their collateral costs.” (Id. at 23.) The letter then formally demanded that Braun
27   refund the price of the conversion and van, pay Plaintiffs’ “collateral pecuniary and special
28   damages” and attorney’s fees, and take possession of the van and conversion. (Id. at 23-


                                                 -8-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 9 of 47



 1   24.) The letter did not, however, attempt to place a dollar value on many of these claimed
 2   categories of damages. (Id.)
 3          On or about July 2, 2018, “approximately one week” after the letter had been sent,
 4   Braun received a copy of it. (Doc. 179-1 at 62.)
 5          On July 11, 2018, Plaintiffs’ counsel sent another letter to Braun that reiterated
 6   counsel’s “desire to engage in good-faith negotiations without incurring the expenses
 7   associated with filing a lawsuit.” (Doc. 179-1 at 48.)
 8          On July 12, 2018, Braun’s general counsel responded that he had received the
 9   correspondence and was turning the matter over to outside counsel Michael Dolenga
10   (“Dolenga”). (Id. at 49.)
11          On July 18, 2018, Dolenga emailed Plaintiffs’ counsel to set up a call to discuss
12   Plaintiffs’ demand. (Id. at 68 ¶ 3; Doc. 181-1 at 49.)
13          On July 23, 2018, the call took place. (Doc. 179-1 at 68 ¶ 4.) During the call,
14   Dolenga made “multiple requests” for Plaintiffs’ counsel to tell him how much money they
15   were seeking behalf of their clients. (Id.) Counsel requested “$150,000 for the statutory
16   repurchase.” (Id.) This demand was based on the belief that Plaintiffs were entitled to
17   treble damages under AADWA, but counsel did not itemize the expenses considered in
18   arriving at this amount or “provide any documentation with which Braun could verify the
19   value of plaintiffs’ requested statutory repurchase.” (Id. ¶ 5.) Dolenga would go on to
20   request an itemization of the demand and documentation regarding the claimed damages,
21   but Plaintiffs’ counsel did not satisfy these requests. (Id. ¶ 6.)
22          On August 6, 2018, Plaintiffs’ counsel Jose Gill (“Gill”) emailed Dolenga that he
23   was “following up on [Plaintiffs’] demand.” (Doc. 179-1 at 73-74.)
24          On August 7, 2018, Dolenga responded that he did “not have any official authority
25   from Braun yet.” (Id. at 73.) He noted that he had been in contact with Braun and planned
26   to get back to Gill soon. (Id.) He added that Braun was “interested in having some more
27   hard numbers on the actual, economic losses in this matter” and that it would be appreciated
28   if Gill could provide documentation on Plaintiffs’ conversion-related loans. (Id.)


                                                  -9-
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 10 of 47



 1          On August 9, 2018, Dolenga emailed again to state that he now had authority and
 2   was “prepared to talk.” (Id. at 72-73.) He also reiterated the need for “hard numbers” on
 3   the “loan amount, payment amounts, [and] payoff amount.” (Id. at 72.)
 4          On August 10, 2018, Gill responded by noting that, due to Flowers-Carter’s and
 5   Carter’s ongoing health problems, he had “been delayed in running down the documents
 6   on some of the consequential damages here.” (Id. at 71-72.) He said he would “like to
 7   delay providing a detailed breakdown until I get all of that information.” (Id.) He then
 8   provided, without documentation, a breakdown of the basis for the $150,000 demand:
 9          [T]he vehicle and the assistive device total $84,806, and excluding pain and
            suffering, we estimate that our clients have suffered around $26,000 of
10
            consequential economic damages as well. Given that our clients can recover
11          treble damages, just the economic damages here would justify a $332,418
            demand. Therefore, Braun should consider itself lucky that it only got a
12          demand for $150,000.
13   (Id.) Gill concluded by noting that he could not speak by phone that day but if Braun had
14   a counteroffer, Dolenga should “please feel free to share it with me via email.” (Id.)
15          That same day, Dolenga responded with two emails. (Id. at 70-71.) In the first,
16   Dolenga said that the parties should plan to speak the next week and that once Gill provided
17   “the requested information, I will provide Braun’s counter offer.” (Id. at 71.) Dolenga
18   noted that Braun was not comfortable determining a precise counteroffer because Gill’s
19   claimed figures were “unsupported.” (Id.) In his second, longer email, Dolenga said that
20   he wanted to make it “clear” that “Braun has authorized me to negotiate a repurchase of
21   Ms. Flowers-Carter’s van” and that “Braun intends to repurchase the van to bring this
22   matter to a conclusion.” (Id. at 70.) Dolenga said that Braun wanted to “negotiate a fair
23   resolution” once Gill “provide[d] the precise economic figures.” (Id.)
24          It appears that Gill never responded to these emails. The next apparent contact
25   occurred on September 26, 2018, when Dolenga wrote Gill again to reiterate Braun’s need
26   for exact numbers and documentation so it could “fully evaluate this claim” before its
27   intended vehicle repurchase. (Id.)
28          On October 2, 2018, Gill responded by announcing that Plaintiffs planned to file


                                                - 10 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 11 of 47



 1   suit that day but clarified that this filing “should not be construed as a lack of interest in
 2   discussing settlement.” (Id. at 88-89.) Gill “revoked” Plaintiffs’ prior demand and said
 3   Plaintiffs would seek all available damages in an amount somewhere between $350,000
 4   and $400,000. (Id.) Gill also proposed a bifurcated approach to settlement and damages,
 5   with the parties agreeing “on a repurchase number for the vehicle and the device, plus
 6   finance charges [Plaintiffs] have paid and costs collateral to the purchase itself, and leave
 7   the remaining damages to litigation, and possibly even negotiation[.]” (Id.)
 8          That same day, Dolenga responded via email, encouraging Plaintiffs not to file suit,
 9   reiterating Braun’s intention to repurchase the vehicle, and recommending “global
10   resolution” rather than bifurcation. (Id. at 88.)
11          On October 4, 2018, Gill responded. (Id. at 103.) He disputed that Braun had in
12   fact shown willingness to repurchase the van, because Braun had not accepted Plaintiffs’
13   earlier demand or made a repurchase offer of its own. (Id.) He restated Plaintiffs’ intention
14   to seek damages and noted that the civil complaint “ha[d] been sent for filing.” (Id.)
15          On October 5, 2018, Dolenga sent a response email noting that, because the dispute
16   was proceeding to litigation, he would no longer be handling the case. (Id. at 102.) He
17   took the position that Braun had made a repurchase offer, subject to more detailed
18   information and documentation from Plaintiffs, and Gill never provided such information
19   or documentation. (Id.)
20          G.     Post-Lawsuit Correspondence Between Plaintiffs’ Counsel And Braun
21          On October 6, 2018, Plaintiffs initiated this action by filing a complaint in Maricopa
22   County Superior Court. (Doc. 1-3 at 8-14.)
23          On October 12, 2018, Dolenga sent another email to Plaintiffs’ counsel. (Doc. 179-
24   1 at 75.) He said that Braun’s repurchase offer “remains open” and stated that Braun still
25   needed figures in order to calculate the buyback amount. (Id.) He emphasized that Braun
26   was open to reaching a negotiated resolution of Plaintiffs’ claims but also that Braun was
27   willing to defend Plaintiffs’ allegations in litigation using Arizona counsel. (Id.)
28          On November 5, 2018, Braun removed this action to federal court. (Doc. 1.)


                                                 - 11 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 12 of 47



 1          On March 26, 2019, Plaintiffs filed the Second Amended Complaint (“SAC”),
 2   which is the operative complaint. (Doc. 38.)
 3          On May 2, 2019, Braun’s litigation counsel emailed Plaintiffs’ counsel to formally
 4   provide “Braun’s counter settlement offer of $90,000, inclusive of fees and costs.” (Doc.
 5   181-1 at 87.) In response, Plaintiffs’ counsel asserted that the “$90,000 offer is the very
 6   first time [Braun] has put a number on the matter.” (Id. at 86.) Plaintiffs’ counsel did not
 7   accept the offer and noted that Plaintiffs were still seeking damages beyond replacement
 8   costs. (Id. at 86-87.)
 9          On November 7, 2019, Braun’s counsel emailed Plaintiffs’ counsel with exact
10   figures for the van and conversion purchases plus finance charges, noting that Braun’s
11   counsel had authority to repurchase the vehicle and would not need to conduct a vehicle
12   inspection. (Doc. 179-1 at 125.)
13          On November 27, 2019, Plaintiffs’ counsel sent an email to Braun’s counsel that,
14   among other things, provided a detailed breakdown of costs related to the purchase of the
15   van and conversation and noted that Plaintiffs were ready to consummate the repurchase.
16   (Doc. 181-1 at 78-79.)
17          On December 4, 2019, Braun formally accepted Plaintiffs’ offer to repurchase the
18   van for a total of $92,347.33. (Doc. 178-1 at 26.)
19          On December 17, 2019, Braun tendered about $40,000 of this payment to a third
20   party as a means of paying off a loan related to the van. (Id. at 28-30; Doc. 179-1 at 127.)
21          On January 14, 2020, the remaining sum was paid directly to Carter. (Doc. 178-1
22   at 32-33; Doc. 179-1 at 129.) Braun appears to have retaken possession of the van on
23   January 10, 2020. (Doc. 182-1 at 50.)
24                                         DISCUSSION
25   I.     Cross-Motions For Summary Judgment
26          A.     Legal Standard
27          “The court shall grant summary judgment if [a] movant shows that there is no
28   genuine dispute as to any material fact and the movant is entitled to judgment as a matter


                                                - 12 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 13 of 47



 1   of law.” Fed. R. Civ. P. 56(a). “A fact is ‘material’ only if it might affect the outcome of
 2   the case, and a dispute is ‘genuine’ only if a reasonable trier of fact could resolve the issue
 3   in the non-movant’s favor.” Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d
 4   1119, 1125 (9th Cir. 2014). The court “must view the evidence in the light most favorable
 5   to the nonmoving party and draw all reasonable inference in the nonmoving party’s favor.”
 6   Rookaird v. BNSF Ry. Co., 908 F.3d 451, 459 (9th Cir. 2018). “Summary judgment is
 7   improper where divergent ultimate inferences may reasonably be drawn from the
 8   undisputed facts.” Fresno Motors, 771 F.3d at 1125 (internal quotation marks omitted).
 9          A party moving for summary judgment “bears the initial responsibility of informing
10   the district court of the basis for its motion, and identifying those portions of ‘the pleadings,
11   depositions, answers to interrogatories, and admissions on file, together with the affidavits,
12   if any,’ which it believes demonstrate the absence of a genuine issue of material fact.”
13   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “In order to carry its burden of
14   production, the moving party must either produce evidence negating an essential element
15   of the nonmoving party’s claim or defense or show that the nonmoving party does not have
16   enough evidence of an essential element to carry its ultimate burden of persuasion at trial.”
17   Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1102 (9th Cir. 2000). “If . . .
18   [the] moving party carries its burden of production, the nonmoving party must produce
19   evidence to support its claim or defense.” Id. at 1103.
20          “If the nonmoving party fails to produce enough evidence to create a genuine issue
21   of material fact, the moving party wins the motion for summary judgment.” Id. There is
22   no issue for trial unless enough evidence favors the non-moving party. Anderson v. Liberty
23   Lobby, Inc., 477 U.S. 242, 249 (1986). “If the evidence is merely colorable or is not
24   significantly probative, summary judgment may be granted.” Id. at 249-50 (citations
25   omitted). At the same time, the evidence of the non-movant is “to be believed, and all
26   justifiable inferences are to be drawn in his favor.” Id. at 255. “[I]n ruling on a motion for
27   summary judgment, the judge must view the evidence presented through the prism of the
28   substantive evidentiary burden.” Id. at 254. Thus, “the trial judge’s summary judgment


                                                  - 13 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 14 of 47



 1   inquiry as to whether a genuine issue exists will be whether the evidence presented is such
 2   that a jury applying that evidentiary standard could reasonably find for either the plaintiff
 3   or the defendant.” Id. at 255.
 4          “[W]hen parties submit cross-motions for summary judgment, [e]ach motion must
 5   be considered on its own merits,” but the Court must consider all evidence submitted in
 6   support of both cross-motions when separately reviewing the merits of each motion. Fair
 7   Hous. Council of Riverside Cnty., Inc. v. Riverside Two, 249 F.3d 1132, 1136 (9th Cir.
 8   2001) (internal quotation marks omitted). For “the party with the burden of persuasion at
 9   trial”—usually the plaintiff—to succeed in obtaining summary judgment in its favor, it
10   “must establish beyond controversy every essential element” of each claim on which
11   summary judgment is sought. S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 888 (9th
12   Cir. 2003). The party without the burden of persuasion at trial—usually the defendant—is
13   entitled to summary judgment where it establishes that the party with the burden of
14   persuasion will be unable to prove at least one element of its claim in light of the undisputed
15   facts. Celotex Corp., 477 U.S. at 322-23. This distinction reflects that the burden is
16   ultimately on the proponent of each claim to prove it. Id. (“Rule 56(c) mandates the entry
17   of summary judgment, after adequate time for discovery and upon motion, against a party
18   who fails to make a showing sufficient to establish the existence of an element essential to
19   that party’s case, and on which that party will bear the burden of proof at trial. In such a
20   situation, there can be ‘no genuine issue as to any material fact,’ since a complete failure
21   of proof concerning an essential element of the nonmoving party’s case necessarily renders
22   all other facts immaterial.”).
23          B.     Analysis
24          The operative complaint has two counts. (Doc. 38.) In Count One, Plaintiffs assert
25   that Braun violated AADWA by not timely complying with their requests for a replacement
26   or refund, which they made after giving Braun a reasonable attempt to repair the
27   nonconformities. (Id. ¶¶ 233-47.) Specifically, Plaintiffs contend that (1) they made a
28   replacement request on May 1, 2018, which Braun never honored; and (2) they separately


                                                 - 14 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 15 of 47



 1   made a refund request on June 25, 2018 (and/or during subsequent communications
 2   between Braun and their counsel), which Braun did not honor within the 30-day period
 3   specified by statute. (Id. ¶¶ 244-48.) In Count Two, Plaintiffs assert a claim entitled
 4   “Breach of Common Law Express Warranty.” (Id. ¶¶ 248-56.) The contours of that claim
 5   are discussed in Part I.B.3 below.
 6          In their motions, Plaintiffs and Braun each request partial summary judgment on
 7   distinct but overlapping issues. Plaintiffs move for summary judgment only on the issue
 8   of AADWA liability. (Doc. 179 at 17.) Braun moves for summary judgment on certain
 9   elements of AADWA liability, Plaintiffs’ common-law warranty claim, and damages.
10   (Doc. 178 at 4, 6, 7.) Because of the significant overlap in analysis, the Court groups the
11   parties’ arguments together by issue.
12                 1.     Count One—AADWA Liability
13                        a.     Applicability of 30-Day Requirement
14          As noted, Plaintiffs’ theory of liability in Count One is that, once a manufacturer
15   has been afforded a reasonable attempt to repair a nonconformity in an assistive device and
16   is unable to do so, AADWA requires the manufacturer to comply with a consumer’s request
17   for a replacement device or refund within 30 days of when the request is made.
18          Braun argues that Plaintiffs’ interpretation of AADWA is legally flawed because
19   “the thirty-day limit does not apply at all to Braun’s replacement or repair obligations.”
20   (Doc. 181 at 11.) According to Braun, AADWA offers two separate paths for consumers:
21   (1) the path of warranty repairs (“Repair Path”), § 44-1352, which allows a consumer to
22   seek repairs and then, if the device cannot be repaired, to request a refund or replacement
23   without triggering any timeline for the manufacturer to provide a refund or replacement;
24   and (2) the path of immediate refund or replacement (“Notice Path”), § 44-1353, which
25   allows a consumer to forego repairs and simply give notice of the defect and demand refund
26   or replacement within 30 days. (Id. at 11-13.) Braun argues that although § 44-1352, the
27   Repair Path,” states that the manufacturer must provide a replacement or refund at the
28   consumer’s election if repairs are unsuccessful, it conspicuously does not set any time limit


                                                - 15 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 16 of 47



 1   for the manufacturer to satisfy the consumer’s demand. (Id. at 12.) In contrast, Braun
 2   argues that § 44-1353, the “Notice Path,” does provide a 30-day deadline. (Id. at 13.)
 3   Braun contends that its reading of AADWA is “logical” because some assistive devices
 4   can be easily and quickly replaced, while others, including Plaintiffs’ conversion, “cannot
 5   reasonably be replaced within thirty days.” (Id. at 13.) Braun also argues that the Repair
 6   Path should be interpreted consistently with the Arizona Motor Vehicle Warranty Act,
 7   which does not contain any replacement or refund timeline. (Id. at 14.) Braun contends
 8   that Plaintiffs chose to go down the “Repair Path” in this case, because they allowed Braun
 9   to pursue a repair attempt, so the 30-day time limit never came into effect. (Id. at 12.)
10   Plaintiffs respond that Braun’s construction of AADWA is “strained” and that a better
11   approach is to read §§ 44-1352 and 44-1353 together. (Doc. 191 at 9-10.)3
12          The Court agrees with Plaintiffs. “In determining the law of the state for purposes
13   of diversity, a federal court is bound by the decisions of the highest state court. If the
14   state’s highest court has not decided an issue, it is the responsibility of the federal courts
15   sitting in diversity to predict how the state high court would resolve it.” Albano v. Shea
16   Homes Ltd. P’ship, 634 F.3d 524, 530 (9th Cir. 2011) (citation and internal quotation marks
17   omitted). “The decisions of the state’s intermediate appellate courts are data that a federal
18   court must consider in undertaking this analysis.” Air-Sea Forwarders, Inc. v. Air Asia
19   Co., 880 F.2d 176, 186 (9th Cir. 1989). Although Arizona appellate courts have not had
20   occasion to interpret the provisions of AADWA at issue in this case, at least in a reasoned
21   manner, the Court predicts that the Arizona Supreme Court would rule that AADWA does
22   3
             Near the end of the two-hour hearing on the parties’ cross-motions for summary
23   judgment, Plaintiffs’ counsel suggested for the first time that the Court consider certifying
     some of the AADWA construction issues presented in this case to the Arizona Supreme
24   Court. It is unfortunate that Plaintiffs waited so long before making this suggestion. The
     parties have already spent substantial resources pursuing discovery and briefing their
25   summary judgment motions and the Court has already spent substantial time reviewing the
     summary judgment motions and conducting its own research. “When deciding whether to
26   certify an issue to the state supreme court, federal courts may consider the timing of
     certification, and whether certification will achieve savings to time, money and resources
27   or promote cooperative judicial federalism.” City of Glendale v. Nat’l Union Fire Ins. Co.
     of Pittsburgh, PA, 2013 WL 12250532, *6 (D. Ariz. 2013) (citation and quotation marks
28   omitted). The Court concludes, in its discretion, that certification at this juncture would
     not promote efficiency.


                                                 - 16 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 17 of 47



 1   not create two distinct paths, only one of which triggers the 30-day timeline. Instead, the
 2   Arizona Supreme Court would likely rule that, read as a whole, AADWA allows a
 3   consumer to seek repairs at no cost, and then, if the repairs prove unsuccessful after
 4   reasonable attempts,4 the consumer may request a refund or replacement, which the
 5   manufacturer must provide within 30 days of receiving notice of the request.
 6          When an Arizona court interprets a statute, the “goal is to effectuate the legislature’s
 7   intent.” McKenna v. Soto, — P.3d —, 2021 WL 712966, *2 (Ariz. 2021). “When the plain
 8   text of a statute is clear and unambiguous, it controls unless an absurdity or constitutional
 9   violation results.” Id. (internal quotation marks omitted). If “the text alone does not resolve
10   the parties’ dispute, [the court] must attempt to glean and give effect to the legislature’s
11   intent, considering the statute’s context, effects and consequences, and spirit and purpose.”
12   Id. (internal quotation marks omitted). To determine whether a statute is ambiguous, the
13   court “does not focus on statutory words or phrases in isolation . . . . [but] the statute as a
14   whole.” Glazer v. State, 423 P.3d 993, 995 (Ariz. 2018). See also id. (“The plainness or
15   ambiguity of statutory language is determined by reference to the language itself, the
16   specific context in which that language is used, and the broader context of the statute as a
17   whole.”) (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)).
18          The Court concludes that AADWA provides for a 30-day timeline when, as here, a
19   consumer gives a manufacturer (or its licensed dealer) a chance to repair an assistive device
20   and then, upon the failure to repair after a reasonable attempt, elects to have the device
21   replaced or repurchased. Braun is correct that § 44-1352(C) and (D), when read in
22   isolation, do not prescribe a timeline. But to determine the plain meaning of these
23   provisions, the Court reads the statute as a whole. The title of § 44-1352 is “New assistive
24   device; nonconformity; reasonable attempt to make a repair; reasonable allowance;
25   options.” Section 44-1353, which sets out the 30-day deadline, is entitled “Replacement
26   4
             A.R.S. § 44-1351(12) defines a “[r]easonable attempt to repair” as when a
27   nonconformity “has been repaired at least twice by the manufacturer or the manufacturer’s
     authorized assistive device dealer or the assistive device lessor and the same nonconformity
28   continues” or when “[t]he new assistive device is out of service for repair for an aggregate
     of at least thirty cumulative days due to a nonconformity covered by the warranty.”


                                                 - 17 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 18 of 47



 1   of assistive device; refund of monies; transfer of possession; limitations; disclosure.” That
 2   § 44-1352 addresses “reasonable attempt[s] to make a repair,” “reasonable allowance,” and
 3   the consumer’s “options,” while § 44-1353 addresses “[r]eplacement of assistive device,”
 4   “refund of monies,” and “transfer of possession,” suggests that § 44-1352 establishes the
 5   repair and request procedure while § 44-1353 prescribes the procedures of replacement or
 6   refund alongside the consumer’s return of the defective device. Viewing these two sections
 7   together as a whole, including their titles, suggests that § 44-1353 establishes the
 8   mechanism for the manufacturer to provide the replacement or repurchase introduced in
 9   § 44-1352 after the reasonable repair attempt is unsuccessful. See generally State v.
10   Shepler, 684 P.2d 924, 925 (Ariz. 1984) (“[I]t is proper to consider the title in attempting
11   to interpret the legislature’s intent.”).
12          The subsequent section of AADWA powerfully supports this interpretation. Section
13   44-1354 provides that a dealer or manufacturer must provide a “written notice” to a
14   consumer taking possession of an assistive device and sets forth the language that must be
15   contained in that notice. Among other things, the notice must state that, “[t]o ensure that
16   you receive the benefits of this warranty, . . . you must report any problem with the assistive
17   device to the manufacturer . . . and make the assistive device available for repair by the
18   manufacturer.” Id. (emphasis added). Then, in the next sentence, the notice must state
19   that “[d]uring the warranty period, if any defect, malfunction or condition cannot be
20   repaired after two attempts or if your assistive device is out of service for at least thirty
21   days . . . , you are entitled to either a comparable new assistive device or a refund of the
22   full purchase price plus any finance charge and collateral cost minus a reasonable
23   allowance for use.” Id. These sentences are impossible to reconcile with Braun’s proffered
24   interpretation of AADWA—which, again, is that § 44-1353 statute creates a “Notice Path”
25   under which a consumer can refuse to give the manufacturer any chance to repair a
26   nonconformity and instead proceed straight to a replacement or refund demand. If that
27   were the case, the written notice’s statement that a consumer “must” both “report any
28   problem” and “make the assistive device available for repair” would be inaccurate. It


                                                 - 18 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 19 of 47



 1   seems self-evident that the Arizona legislature’s intent, when formulating the required text
 2   of the written notice to be provided to all consumers who purchase assistive devices, wasn’t
 3   to provide those consumers with inaccurate and misleading information about their options.
 4          In any event, when possible, a court should interpret a statute’s sections
 5   harmoniously. State v. Razo, 988 P.2d 1119, 1120 (Ariz. Ct. App. 1999) (“Our objective
 6   in interpreting a statute is to give effect to the legislative intent behind the statute and, when
 7   possible, to harmonize all its sections.”). See also Antonin Scalia & Brian A. Garner,
 8   Reading Law: The Interpretation of Legal Texts 180 (2012) (“The imperative of harmony
 9   among provisions is more categorical than most other canons of construction because it is
10   invariably true that intelligent drafters do not contradict themselves (in the absence of
11   duress).”). Here, the best way to harmonize §§ 44-1352, 44-1353, and 44-1354 is as
12   creating a single path, not two distinct paths.
13          Adopting Braun’s proffered interpretation would also lead to absurd results. Ariz.
14   Health Care Cost Containment Sys. v. Bentley, 928 P.2d 653, 657 (Ariz. Ct. App. 1996)
15   (“Statutes must be given a sensible construction that accomplishes the legislative intent
16   and which avoids absurd results.”). Under § 44-1353(A), a consumer isn’t required to
17   surrender the defective assistive device at the time of the demand for a replacement or
18   refund—instead, “[a]fter receiving the new assistive device or refund, the consumer shall
19   return to the manufacturer the assistive device that has the nonconformity including any
20   endorsements necessary to transfer physical possession to the manufacturer.”                   Id.
21   (emphasis added). Thus, under Braun’s proffered interpretation, a consumer could simply
22   inform a manufacturer that a particular device is defective and then demand a refund,
23   without ever giving the manufacturer a chance to inspect the device and verify its defective
24   condition, and the manufacturer would be responsible for forking over the refund amount
25   within 30 days. This would be an absurd state of affairs. As the facts of this case make
26   clear, the refunds required under AADWA can be quite sizeable—Braun ultimately paid
27   over $90,000 to Plaintiffs to refund the cost of the minivan and conversion. It is hard to
28   believe that the Arizona legislature intended to require assistive device manufacturers to


                                                   - 19 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 20 of 47



 1   provide sight-unseen refunds running into six figures to consumers who simply assert,
 2   without proof, that an assistive device is defective.
 3          Stein v. Sonus USA, Inc., 150 P.3d 773 (Ariz. Ct. App. 2007), which appears to be
 4   the only published decision by an Arizona appellate court concerning AADWA, further
 5   supports (if weakly) the conclusion that a consumer must always offer the manufacturer an
 6   opportunity to attempt repairs before proceeding to the replacement/refund option.
 7   Although the issue presented in Stein, whether hearing aids qualify as “assistive devices”
 8   under AADWA, had nothing to do with the replacement/refund process, the court observed
 9   in dicta that, “[d]uring the warranty period, the consumer is entitled to have a
10   nonconforming assistive device repaired or, failing that, a replacement or a refund.” Id. at
11   774 (emphasis added). This is more evidence that repair attempts are a prerequisite to a
12   replacement or refund demand.
13          Finally, to the extent these AADWA provisions are ambiguous, the statute’s
14   legislative history—which the Arizona Supreme Court has stated is a legitimate
15   interpretive tool, see Morrissey v. Garner, 461 P.3d 428, 430 (Ariz. 2020)—further
16   supports the Court’s interpretation. The Arizona State Senate Fact sheet for AADWA
17   reads, in relevant part: “[AADWA] provides the consumer with options such as a
18   comparable replacement device or a refund if the assistive device they purchased is unable
19   to be repaired or does not conform to the warranty as long as the assistive device is made
20   available for repair.” Ariz. State Senate Fact Sheet for H.B. 2676, 43d Leg., 2d Reg. Sess.
21   (Apr. 21, 1998) (emphasis added). This summary of AADWA accords with the conclusion,
22   set forth above, that the notice and deadline provisions of § 44-1353 come into play after
23   the consumer has made his election under § 44-1352(D), upon failure to repair after a
24   reasonable attempt.
25          The Court therefore concludes that, under AADWA, if a consumer requests either
26   replacement or refund after reasonable repair attempts are unsuccessful, the manufacturer
27   is required to provide the replacement or refund with 30 days.
28          …


                                                 - 20 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 21 of 47



 1                        b.     AADWA Liability Elements
 2          On the merits, Plaintiffs contend there are six liability elements on an AADWA
 3   claim—(1) the plaintiff is a “consumer,” (2) the defendant is a “manufacturer,” (3) the
 4   device at issue is an “assistive device,” (4) the device was not repaired within a reasonable
 5   number of attempts, (5) the plaintiff “made a demand” for replacement or refund; and (6)
 6   the defendant “failed to timely comply” with that demand—and the undisputed evidence
 7   establishes that all six elements are established here. (Doc. 179 at 7-16.) Braun, in turn,
 8   doesn’t dispute that these are the correct liability elements under AADWA and
 9   acknowledges that the first four elements are satisfied. (Doc. 38 ¶¶ 6, 41; Doc. 40 ¶¶ 3,
10   14; Doc. 178 at 1; Doc. 179-1 at 21-22.) Additionally, as for the sixth element, it is
11   undisputed that Braun never provided a replacement and did not provide a refund until
12   December 2019/January 2020. (Doc. 178-1 at 26, 28-33; Doc. 179-1 at 127, 129; Doc.
13   182-1 at 50.) Thus, the only disputed element is when (or whether) Plaintiffs made a
14   replacement or refund demand.
15          Plaintiffs’ theory is that they made two such demands: first, a replacement demand
16   on May 1, 2018, which Flowers-Carter made during a phone call with Haschel; and second,
17   a refund demand at some point between June 25, 2018 (when Plaintiffs’ counsel sent a
18   letter to Braun that sought a refund) and August 2018 (when Plaintiffs’ counsel provided
19   “additional quantification” concerning the requested refund). (Doc. 179 at 3.) In response,
20   Braun argues that (1) the May 1, 2018 telephone conversation doesn’t qualify as a
21   replacement demand because, although Flowers-Carter initially requested a replacement
22   during this conversation, she later changed course and agreed to allow Braun to make
23   another repair attempt; (2) neither request was effective because “plaintiffs refused to
24   communicate with Braun” after making each request in an attempt to “thwart[]” Braun
25   from complying and/or to “make performance of the repurchase impossible”; and (3) the
26   refund demand was ineffective because Plaintiffs “did not provide Braun with any of the
27   relevant financial information Braun needed to effectuate the repurchase. For instance,
28   plaintiffs did not provide numbers on the amount of the loan for the van and conversion,


                                                - 21 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 22 of 47



 1   their monthly payments, their current payoff amount, or the amount of tax, title fees,
 2   insurance or other related costs.” (Doc. 181 at 6-10.)5
 3                               i.      The May 1, 2018 Conversation
 4          Construing the facts in the light most favorable to Braun, as the Court must do
 5   because Braun is the nonmovant on the timing question, a reasonable juror could conclude
 6   that Flowers-Carter did not make a replacement request during the May 1, 2018 telephone
 7   call with Haschel (because she withdrew that request and agreed to allow Braun to make
 8   another repair attempt). Thus, Plaintiffs are not entitled to summary judgment on their
 9   claim that an AADWA violation occurred on or about June 1, 2018 (i.e., upon expiration
10   of the 30-day deadline to comply with the alleged May 1, 2018 replacement demand).
11          The Court acknowledges that Flowers-Carter testified that she made an
12   unambiguous request for a replacement during the May 1, 2018 phone call and only
13   acquiesced in giving Braun another chance to repair the vehicle—this time using its own
14   personnel rather than UA’s—after Haschel effectively left her no choice.            But this
15   testimony conflicts with Haschel’s account of the phone call. According to Haschel,
16   although Flowers-Carter initially asked for a replacement, she later changed her mind by
17   fully and calmly agreeing to allow for another repair attempt. A reasonable juror could
18   find that, under these circumstances, Flowers-Carter’s statements during the May 1, 2018
19   phone call did not constitute a replacement demand. As discussed in extensive detail
20   above, § 44-1352(C) provides that a consumer may “make[] the assistive device available
21   for repair” while § 44-1352(D) provides that, “[i]f the nonconformity is not repaired after
22   a reasonable attempt to make a repair, a consumer . . . may direct the manufacturer” to
23   provide a replacement or refund. Thus, a consumer cannot simultaneously make a device
24   available for repair while also demanding a replacement—the two options are mutually
25
26
     5
             In its response to Plaintiffs’ summary judgment motion, Braun also contends there
     is a dispute of fact over whether Plaintiffs mitigated their losses. (Doc. 181 at 10-11.) This
27   argument is puzzling because Plaintiffs only sought summary judgment on liability, not
     damages. In any event, Braun separately identifies the issue of mitigation as one reason
28   why it is affirmatively entitled to summary judgment on the issue of damages. (Doc. 178
     at 7-9.) That argument is addressed in Part I.B.2 below.


                                                 - 22 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 23 of 47



 1   exclusive. And because a reasonable juror could find that Flowers-Carter ultimately agreed
 2   on May 1, 2018 to allow for further repairs, Plaintiffs are not entitled to summary judgment
 3   on the claim that the May 1, 2018 conversation also constituted a replacement demand.6
 4                               ii.    The Refund Request
 5          Plaintiffs’ other theory is that they made a refund request in their June 25, 2018
 6   letter to Braun and then provided “additional quantification” during follow-up
 7   communications in July and August 2018. (Doc. 179 at 3, 10.)
 8          In the June 25, 2018 letter, Plaintiffs’ counsel identified, down to the penny, the
 9   amount Plaintiffs purportedly paid ($47,979.71) when purchasing the minivan from a non-
10   party dealer in December 2017. (Doc. 178-1 at 22.) The letter also stated that Plaintiffs
11   purchased the conversion device from Braun in February 2018 and provided the serial
12   number for the device. (Id.) Next, the letter identified some of the other categories of
13   pecuniary damages that Plaintiffs had suffered. (Id. at 22-23 [“[O]ur clients . . . have been
14   forced to retain their 2012 Dodge Caravan—which they had intended to sell once they
15   purchased the Chrysler Pacifica. Consequently, our clients have had to carry two car
16   payments, and two insurance payments, which has negatively impacted their financial
17   circumstances, and has caused them great pecuniary loss.”].) The letter did not, however,
18   purport to quantify those pecuniary damages.        The letter also stated, again without
19   quantification, that Plaintiffs had suffered “great emotional distress.” (Id. at 23.) After
20   citing various AADWA provisions, the letter concluded: “[O]ur clients hereby demand that
21   your company (1) refund the purchase price of the Conversion; (2) pay our clients the
22   purchase price of the Vehicle; (3) pay our client’s collateral pecuniary and special damages
23   and attorney’s fees and costs; and (4) take possession of the Vehicle and the Conversion.”
24   (Id. at 23-24.) However, no bottom-line refund figure was provided.
25          The parties agree, in all material respects, as to what happened next. As discussed
26
27
     6
           This conclusion makes it unnecessary to resolve Braun’s alternative argument that
     the May 1, 2018 conversation can’t serve as the triggering event for liability because
28   Flowers-Carter refused to return phone calls and otherwise communicate with Braun in the
     weeks following the conversation.


                                                - 23 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 24 of 47



 1   in the factual background section of this order, the chronology is that (1) Braun received
 2   the letter on or around July 2, 2018; (2) Plaintiffs followed up on July 11, 2018; (3) Braun’s
 3   general counsel responded on July 12, 2018 to note that he was turning the matter over to
 4   Dolenga; (4) Dolenga emailed Plaintiffs’ counsel on July 18, 2018 to set up a call; (5) the
 5   call took place on July 23, 2018, with Plaintiffs requesting “$150,000 for the statutory
 6   repurchase”; (6) Plaintiffs’ counsel emailed Dolenga on August 6, 2018 to follow up; (7)
 7   Dolenga responded on August 7, 2018 that he did “not have any official authority from
 8   Braun yet,” adding that Braun was “interested in having some more hard numbers on the
 9   actual, economic losses in this matter”; (8) Dolenga emailed again on August 9, 2018 to
10   state that he now had authority and was “prepared to talk,” while reiterating the need for
11   hard numbers and supporting documentation; (9) Plaintiffs’ counsel responded on August
12   10, 2018 by providing, without documentation, a breakdown of the basis for the $150,000
13   demand, placing the total cost of the van and conversion at $84,806 and consequential
14   economic damages at $26,000; (10) Dolenga responded with two emails on August 10,
15   2018 to the effect that Braun wanted to repurchase the van but needed more precise figures
16   and documentation; (11) Dolenga wrote again on September 26, 2018 to reiterate Braun’s
17   need for exact numbers and documentation; and (12) Plaintiffs’ counsel responded on
18   October 2, 2018 that Plaintiffs planned to file suit that day and “revoked” their prior
19   demand.
20          In a nutshell, Braun’s position is that Plaintiffs’ recalcitrance in providing necessary
21   information and documentation either rendered Plaintiffs’ refund requests ineffective (such
22   that AADWA’s 30-day deadline never began running) and/or made it impossible for Braun
23   to comply with the refund requests (thereby excusing Braun’s non-compliance with the 30-
24   day deadline). (Doc. 181 at 7-10.) Plaintiffs disagree, arguing that AADWA’s terms are
25   explicit that the manufacturer must satisfy a consumer’s demand within 30 days. (Doc.
26   179 at 3-5, 11; Doc. 191 at 4-6.) Plaintiffs also cite authority from outside Arizona
27   suggesting that their failure to provide exact figures or documents justifying their demand
28   did not constitute bad faith or prevent Braun from tendering the refund. (Doc. 179 at 6-7;


                                                 - 24 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 25 of 47



 1   Doc. 191 at 4-6.) Finally, Plaintiffs argue that Braun had enough information at its own
 2   disposal to draw conclusions about the reasonableness of Plaintiffs’ $150,000 demand or
 3   provide a counteroffer: Braun knew the van’s MSRP, according to Haschel’s deposition
 4   testimony, and Braun’s own warranty registration contains the purchase price of the
 5   conversion. (Doc. 179 at 16; Doc. 179-1 at 26, lines 1-7; Doc. 179-1 at 131-33; Doc. 182-
 6   1 at 75, lines 10-12.)
 7          AADWA is silent on what, exactly, a consumer must do to make an effective
 8   replacement or refund request that triggers the 30-day clock. Section 44-1352(D) states
 9   that a consumer “may direct the manufacturer to perform” a replacement or refund but does
10   not explain how a consumer is expected to do so. Similarly, § 44-1353(A) provides that
11   “[w]ithin thirty days after receiving notification of a nonconformity, the manufacturer shall
12   provide the consumer with a comparable assistive device or a refund” but provides no
13   information concerning the form this “notification” must take. Finally, § 44-1354 is even
14   less helpful—it states that if a defect can’t be repaired, “you are entitled to either a
15   comparable new assistive device or a refund,” but doesn’t explain how a consumer is
16   supposed to initiate the replacement/refund process.
17          Because AADWA itself doesn’t explain what a consumer must do to effectively
18   “direct” a manufacturer to provide a replacement or refund, it is appropriate to look to other
19   sources to discern the meaning of this term. In Arizona, “[t]o determine the plain meaning
20   of a term, we refer to established and widely used dictionaries.” Western Corr. Grp., Inc.
21   v. Tierney, 96 P.3d 1070, 1074 (Ariz. Ct. App. 2004). Accord Parada v. Parada, 999 P.2d
22   184, 187 (Ariz. 2000) (looking to Black’s Law Dictionary to determine “the plain meaning
23   of the [statutory] language in question”). Around the time of AADWA’s passage, Black’s
24   Law Dictionary included the following definition of the term “direct” when used as a verb:
25   “To instruct (someone) with authority.” Direct, Black’s Law Dictionary 471 (7th ed.
26   1999). Similarly, contemporary versions of non-legal dictionaries included the following
27   definition of the term “direct” when used as a verb: “[T]o give authoritative instructions
28   to; command; order or ordain: I directed him to leave the room.” Direct, Webster’s New


                                                 - 25 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 26 of 47



 1   Universal Unabridged Dictionary 558-59 (1996 ed.). These definitions suggest that, under
 2   AADWA, a consumer’s obligation to “direct” a manufacturer to provide a refund isn’t a
 3   particularly onerous or detailed one—merely “instruct[ing] (someone) with authority” to
 4   provide a refund, in the parlance of Black’s Law Dictionary, or giving “authoritative
 5   instructions to” the manufacturer to provide a refund, in the parlance of Webster’s
 6   Dictionary, should suffice.
 7          Because Arizona courts haven’t addressed how to make an effective replacement or
 8   refund demand under AADWA, it is also permissible to look to “decisions from other
 9   jurisdictions” when predicting how the Arizona Supreme Court would resolve this issue.
10   In re Kirkland, 915 F.2d 1236, 1239 (9th Cir. 1990). The case law interpreting Wisconsin’s
11   lemon law (“WILL”), cited by both parties, is useful (although obviously not binding) in
12   understanding of how to interpret AADWA. WILL applies to motor vehicle purchases
13   and, like AADWA, sets out consumers’ and manufacturers’ rights and obligations when a
14   new motor vehicle is defective and cannot be repaired after a reasonable number of
15   attempts. Wis. Stat. § 218.0171. As with AADWA, once repair attempts have failed and
16   the consumer demands a refund, the manufacturer must provide the refund “[n]o later than
17   30 days after.” Id. § 218.0171(2)(c).
18          In Church v. Chrysler Corp., 585 N.W.2d 685 (Wis. Ct. App. 1998), a consumer
19   who bought a lemon wrote a letter to the manufacturer requesting a “refund of the full
20   purchase price plus all monies” to which she was entitled under WILL, without quantifying
21   that sum. Id. at 687. The manufacturer responded about two weeks later, agreeing to
22   repurchase the vehicle and “set[ting] forth a detailed computation of its proposed refund in
23   the amount of $27,832.98.” Id. One week later, the consumer sent a letter disputing the
24   proposed refund amount, demanding over $30,000. Id. A few days later, the manufacturer
25   responded with its intent to offer a refund of $29,374.51. Id. Then, only three days after
26   the 30-day window elapsed, the consumer filed suit under WILL. Id. The manufacturer
27   paid $29,374.51 a few weeks after the lawsuit was filed. Id. Nevertheless, the court held
28   that the manufacturer was liable under WILL because “once the consumer makes an offer


                                                - 26 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 27 of 47



 1   to transfer title, the burden is on the manufacturer to comply with the thirty-day
 2   requirement regardless of whether items or amounts are in dispute.” Id. at 688-89. The
 3   court held that if the parties disagreed about the correct refund amount, the manufacturer
 4   could: “(1) pay the amount demanded by the purchaser within the thirty-day period; or (2)
 5   pay the amount which the manufacturer deems appropriate within the thirty-day period.”
 6   Id. at 689. If the manufacturer chose the second option, the consumer would still be able
 7   to sue but the issue would “not be whether payment has been made within thirty days, but
 8   rather whether the amount of the refund was correct.” Id. Since Church was decided,
 9   Wisconsin courts have repeatedly “held that thirty days means thirty days; a dispute
10   between the consumer and the manufacturer about the amount of refund does not toll the
11   thirty-day period in which the manufacturer must act.” Chariton v. Saturn Corp., 615
12   N.W.2d 209, 210 (Wis. Ct. App. 2000). See also Marquez v. Mercedes-Benz USA, LLC,
13   751 N.W.2d 859, 865 (Wis. Ct. App. 2008) (“[D]isagreements or negotiations between
14   manufacturer and consumer will not toll or avoid the thirty-day time limit of the Lemon
15   Law. If the parties cannot reach agreement by day thirty, it is up to the manufacturer to
16   decide whether to meet the consumer’s demands or make the refund on the terms it believes
17   proper. If it takes the latter course and the consumer brings an action, and the manufacturer
18   turns out to have been wrong, it will be required to face the statutory consequences.”).
19          On the other hand, Wisconsin courts have also recognized that if a manufacturer
20   “need[s] further payoff information to make the proper refund under the Lemon Law” and
21   the consumer “intentionally withheld this information and thereby caused [the
22   manufacturer] to miss the thirty-day refund window,” the manufacturer may avoid liability.
23   Marquez, 751 N.W.2d at 863. This situation arose in Marquez, where a consumer initially
24   sought a replacement but then, near the end of the 30-day window, changed course and
25   demanded a refund. Id. at 861, 866. Then, on the 30th day, the consumer ignored the
26   manufacturer’s calls, preventing the manufacturer from learning information necessary to
27   complete the refund. Id. at 862. The consumer sued the manufacturer the next day. Id.
28   Importantly, WILL requires that the manufacturer remit the refund to the consumer and


                                                - 27 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 28 of 47



 1   the holder of a perfected security interest. Id. Because the consumer’s failure to respond
 2   to the manufacturer’s calls prevented the manufacturer from learning relevant information
 3   about the bank holding the car loan, the consumer’s conduct prevented the manufacturer
 4   from complying with the statute. Id. at 863. For this reason, the court concluded that
 5   summary judgment in favor of the consumer was improper and remanded for trial on the
 6   question of the consumer’s good faith. Id. at 866. The court emphasized “that all the
 7   parties covered by the Lemon Law should act in good faith” and “that a consumer fails to
 8   act in good faith when he or she intentionally prevents the manufacturer from complying
 9   with the statute.” Id. at 865.
10          Synthesizing the dictionary definitions set forth above and the Wisconsin courts’
11   construction of WILL, the Court concludes that, under AADWA, a consumer effectively
12   “directs” a manufacturer to provide a refund by (1) making a request for a refund and (2)
13   quantifying each category of damages being sought. It is not necessary, in contrast, for the
14   consumer to provide documentary support for each category of claimed damages.
15   Although the Court appreciates Braun’s arguments concerning why it might be wise to
16   require a consumer to supply such documentation as a prerequisite to obtaining a refund
17   under AADWA (and also appreciates Braun’s argument that, as a practical matter, it may
18   be quite difficult for a manufacturer to provide a sizeable refund within 30 days of receiving
19   a triggering AADWA demand), it is not this Court’s role to rewrite statutory language to
20   account for considerations that are, at bottom, policy arguments. See, e.g., In re Nickolas
21   S., 245 P.3d 446, 450 (Ariz. 2011) (“[C]ourts cannot salvage statutes by rewriting them
22   because doing so would invade the legislature’s domain.”); New Sun Bus. Park, LLC v.
23   Yuma County, 209 P.3d 179, 183 (Ariz. Ct. App. 2009) (“Our Legislature did not choose
24   this particular language . . . and we are not at liberty to rewrite the statute under the guise
25   of judicial interpretation.”) (citations and internal quotation marks omitted).7
26   7
             Braun also contends that Plaintiffs’ June 25, 2018 letter couldn’t have started the
     30-day clock because it didn’t cite the correct portion of AADWA. (Doc. 190 at 3-4 [“This
27   section [§ 44-1353] does not apply. Plaintiffs never invoked this section or even mentioned
     it, or a time limit, in their initial demand letter. . . . Plaintiffs chose the remedy, invoking
28   44-1352 in their initial demand, therefore, § 44-1352 applies and § 44-1353 does not.”].)
     Not only is this argument premised on Braun’s faulty “two path” interpretation of

                                                  - 28 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 29 of 47



 1          Applying those standards here, the Court further concludes that Plaintiffs’ June 25,
 2   2018 letter to Braun was not, standing alone, an effective refund demand under AADWA
 3   that triggered the 30-day clock. This letter sought three different categories of damages:
 4   “[O]ur clients hereby demand that your company (1) refund the purchase price of the
 5   Conversion; (2) pay our clients the purchase price of the Vehicle; [and] (3) pay our client’s
 6   collateral pecuniary and special damages and attorney’s fees and costs.” (Doc. 178-1 at
 7   23-24.) Had it been limited to the first two categories, it might have been sufficient—the
 8   letter specified the purported price of the vehicle and Braun presumably knew the price of
 9   the conversion (which, after all, it sold and installed).
10          It was the inclusion of the final category—“collateral pecuniary and special
11   damages and attorney’s fees and costs”—that rendered the letter ineffective. This is
12   because Plaintiffs made no effort to quantify those damages. Braun had no independent
13   insight into the “collateral costs” Plaintiffs incurred while their vehicle was out of service, 8
14   so it is difficult to see how Braun could have complied with Plaintiffs’ refund request based
15   on the vague information they provided in their letter. Should it have written a blank check
16   to Plaintiffs and let them fill in the blank? Under Wisconsin law, a manufacturer cannot
17   be held liable if the consumer’s refund request leaves it “need[ing] further payoff
18   information to make the proper refund under the Lemon Law,” Marquez, 751 N.W.2d at
19   863, and the Court concludes that when an Arizona consumer includes a claim for
20   “collateral costs” in an AADWA refund request, the consumer must, at a minimum,
21   quantify the amount of such costs being sought (because such costs, unlike the price of the
22   assistive device, are uniquely outside the knowledge and control of the manufacturer).9
23   AADWA, but it beggars belief that the Arizona legislature would enact a consumer
     protection statute such as AADWA only to condition its enforceability on a consumer’s
24   ability to identify and cite the correct statutory provision in a demand letter.
25
     8
             Under A.R.S. § 44-1351(4), “‘[c]ollateral cost’ means an expense incurred by an
     assistive device lessor or a consumer in connection with the repair of a nonconformity,
26   including the costs of sales tax and of obtaining an alternative assistive device. Collateral
     cost includes the cost to the consumer of returning a nonconforming assistive device.”
27   9
             The Court also notes that the request for “collateral pecuniary and special damages
     and attorney’s fees and costs” may have been overinclusive. If, as discussed above,
28   Flowers-Carter did not make an effective replacement demand during the May 1, 2018
     phone call, then Plaintiffs had no basis for including a demand for “special damages and

                                                  - 29 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 30 of 47



 1          Fortunately for Plaintiffs, the omissions in the June 25, 2018 letter were cured
 2   during the parties’ later communications. It is undisputed that, in an email sent on August
 3   10, 2018, Plaintiffs’ counsel provided the following breakdown of Plaintiffs’ demand:
 4          [T]he vehicle and the assistive device total $84,806, and excluding pain and
            suffering, we estimate that our clients have suffered around $26,000 of
 5
            consequential economic damages as well. Given that our clients can recover
 6          treble damages, just the economic damages here would justify a $332,418
            demand. Therefore, Braun should consider itself lucky that it only got a
 7          demand for $150,000.
 8
     (Doc. 179-1 at 71-72.) This email, unlike the June 25, 2018 letter, was sufficient to serve
 9
     as an effective refund request. It quantified the alleged total purchase price of the vehicle
10
     and assistive device ($84,806)10 and the extent of Plaintiffs’ pecuniary damages ($26,000),
11
     which were all of the categories of damages to which Plaintiffs were definitively entitled
12
     under § 44-1352(D)(2). This email gave Braun the information it needed to make a refund
13
     under AADWA and thus started the 30-day clock. To the extent Braun disagreed these
14
     were the proper refund amounts, it had two permissible options: “(1) pay the amount
15
     demanded by the purchaser within the thirty-day period; or (2) pay the amount which the
16
     manufacturer deems appropriate within the thirty-day period.” Church, 585 N.W.2d at
17
     689. It could not, in contrast, refuse to make any payment unless and until Plaintiffs
18
     provided more documentation.
19
            Braun argues that Plaintiffs, like the consumer in Marquez, prevented it from
20
     complying with AADWA by not providing sufficiently detailed information regarding the
21
22   attorney’s fees and costs” (Doc. 178-1 at 23-24) in their June 25, 2018 letter. Attorneys’
     fees and costs (unlike a refund of the purchase amount and “collateral costs”) become
23   recoverable only after there has been an AADWA violation. But if the June 25, 2018 letter
     constituted Plaintiffs’ first request for replacement or a refund, there was no AADWA
24   violation at that point—a violation would arise only if Braun failed to honor the request
     within the next 30 days.
25   10
            It is not clear where this $84,806 figure came from. As discussed in footnotes 1 and
26   2, the parties have made inconsistent statements concerning the price of the minivan and
     the price of the conversion. Moreover, assuming that the minivan cost $47,979.71 (as
27   Plaintiffs assert), the cost of the conversion would need to be $36,826.29 to justify a
     combined cost of $84,806. Braun’s brief, however, pegged the cost of the conversion at
28   only $23,412.75 while the evidence submitted by Plaintiffs suggests the “Total Selling
     Price” was $34,409.31.


                                                - 30 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 31 of 47



 1   refund demand. (Doc. 181 at 16-17.) But the obstruction in Marquez blocked the
 2   manufacturer from being able to tender a WILL-compliant refund because the
 3   manufacturer was required to pay the consumer’s bank. AADWA contains no such
 4   requirement. Thus, Braun cannot argue that Plaintiffs did anything in this case to prevent
 5   it from tendering a refund. Although Plaintiffs may have failed to give Braun enough
 6   documentation to make Braun feel “comfortable” coming up with a number for its own
 7   counteroffer (Doc. 179-1 at 107), the plain language of AADWA does not condition the
 8   manufacturer’s refund obligation on its own subjective comfort level.
 9          Additionally, the Marquez court determined that, viewing the facts in the light most
10   favorable to the manufacturer, “the manufacturer stood ready to comply with its statutory
11   obligations and was prevented from doing so by the consumer’s deliberate obstruction.”
12   751 N.W.2d at 865. Here, even viewing the facts in the light most favorable to Braun, the
13   Court cannot conclude that Braun “stood ready to comply” with AADWA’s 30-day refund
14   window. The record does not show that Braun was ready to tender the refund in timely
15   fashion and was prevented from doing so by Plaintiffs. Instead, this case is more similar
16   to instances where the parties disputed the proper amount of the refund until after the 30-
17   day deadline elapsed, resulting in the manufacturer’s liability. See, e.g., Mercedes-Benz
18   USA, LLC v. Hinkley, 918 N.W.2d 644, 2018 WL 3519938, *6 (Wis. Ct. App. 2018)
19   (“Here, Mercedes-Benz offers nothing more than negotiations between counsel—which
20   did not resolve the dispute—as evidence of ‘intentional interference’ by Hinkley.
21   Mercedes-Benz appears to suggest that it could not make a refund payment in compliance
22   with the statute unless the amount was agreed upon. There is no such statutory provision .
23   . . . The record here discloses no evidence that Hinkley did anything during the thirty-day
24   window other than negotiate for more money.          That is not evidence that Hinkley
25   intentionally prevented Mercedes-Benz from paying the amount it believed was due within
26   the statutory window.”).11
27   11
            It is true that Dolenga responded promptly to Gill’s August 10, 2018 email, telling
     Plaintiffs that “Braun intends to repurchase the van to bring this matter to a conclusion.”
28   (Doc. 179-1 at 106.) But at the same time, Dolenga continued to request additional
     information. (Id. at 105-07.) Nor did Dolenga provide a counteroffer over the next 30

                                               - 31 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 32 of 47



 1          For these reasons, Plaintiffs are entitled to summary judgment on the question of
 2   Braun’s AADWA liability—Plaintiffs made an effective refund demand by no later than
 3   August 10, 2018 and Braun did not honor that demand within 30 days, meaning that an
 4   AADWA violation occurred no later than September 10, 2018.12
 5                        c.     Other arguments concerning AADWA liability
 6          In its affirmative summary judgment motion, Braun seeks summary judgment on
 7   certain purported “elements of plaintiffs’ AADWA claim.” (Doc. 178 at 4-6.) Specifically,
 8   Braun seeks a determination that (1) it “provided an AADWA-complaint express
 9   warranty,” (2) it “performed all warranty repairs free of charge,” and (3) it “complied with
10   the AADWA’s exclusive-remedy provision by repurchasing the Conversion.” (Id.)
11          The first issue is a red herring. Section 44-1352(A) provides that a manufacturer
12   “shall give the consumer an express warranty against defects, malfunctions or conditions
13   for the assistive device. The duration of the express warranty shall be for at least one year
14   after the initial delivery of the assistive device to the consumer.” Section 44-1352(B)
15   provides that where there is not an express warranty, “the manufacturer is deemed to have
16   expressly warranted to the consumer that the assistive device will be free from any defect,
17   malfunction or condition that substantially impairs the use, safety or value of the assistive
18   device. The duration of the express warranty shall be for at least one year . . . .” Read
19   together, these provisions state that a manufacturer must provide an express AADWA-
20   compliant warranty, but if it doesn’t, the manufacturer “is deemed to have expressly
21   warranted” that the device will be free from any substantial defect for at least one year.
22          Given this backdrop, it is irrelevant—at least for purposes of Count One, which is
23   Plaintiffs’ AADWA claim—whether the express limited warranty that Braun actually
24   days. Indeed, even on October 2, 2018 (53 days after the August 10, 2018 demand), when
     Gill stated that Plaintiffs were filing suit and offered to bifurcate settlement discussions,
25   Dolenga pressed for “global resolution” but did not provide a counteroffer. (Id. at 102-05.)
     12
26           Whether the violation remained in effect until December 2019/January 2020, when
     Braun finally provided the refund, is a separate question that the parties have not asked the
27   Court to address at summary judgment. Thus, the Court does not reach whether Plaintiffs’
     counsel’s decision to “revoke” the settlement offer on October 2, 2018 was also a
28   withdrawal of the refund request (and, if so, whether that withdrawal should have a limiting
     effect on Plaintiffs’ ability to recover damages under AADWA).


                                                - 32 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 33 of 47



 1   provided to Plaintiffs (Doc. 178-1 at 38-39; Doc. 182-1 at 3-12) was compliant with § 44-
 2   1352(A). Even if it wasn’t compliant, this would just mean that Braun was “deemed” to
 3   have provided an AADWA-complaint warranty, too. Put another way, the only effect
 4   Braun’s written warranty could have had was to increase the warranty protections provided
 5   to Plaintiffs above and beyond those “deemed” to exist, as a matter of law, by AADWA.
 6   Cf. A.R.S. § 47-2317 (when multiple warranties exist, they must “be construed as
 7   consistent with each other and as cumulative” unless such a construction is unreasonable,
 8   in which case “the intention of the parties shall determine which warranty is dominant”).
 9          In any event, Count One isn’t premised on the theory that Plaintiffs somehow
10   incurred damages due to the lack of an AADWA-compliant warranty. As discussed in
11   detail above, the theory underlying Count One is that Braun violated AADWA by not
12   providing a replacement or refund within 30 days of Plaintiffs’ request for those remedies.
13   (Doc. 38 ¶¶ 245, 248, 251-52.)
14          Braun’s second affirmative summary judgment argument—that it complied with
15   AADWA’s requirement that repairs be made free of charge—is similarly irrelevant.
16   Neither party disputes that Braun and its authorized dealer were unable to adequately repair
17   the van after a reasonable number of attempts and that these unrepaired defects
18   substantially impaired the use and value of the van. (Doc. 179-1 at 21-22.) Nothing turns
19   on whether these admittedly unsuccessful repairs themselves complied with AADWA.
20   “Only disputes over facts that might affect the outcome of the suit under the governing law
21   will properly preclude the entry of summary judgment. Factual disputes that are irrelevant
22   or unnecessary will not be counted.” Anderson, 477 U.S. at 248.
23          Finally, as for Braun’s last affirmative summary judgment argument, although it is
24   undisputed that Braun ultimately repurchased the van, Braun is incorrect that this
25   necessarily shows it complied with AADWA.           Braun’s arguments on this point are
26   premised on its faulty belief that AADWA creates “two paths,” only one of which requires
27   that the replacement or refund by provided within 30 days.
28          …


                                                - 33 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 34 of 47



 1                 2.     Count One—AADWA Damages
 2          Braun moves for summary judgment on certain issues related to the damages
 3   available under AADWA, arguing that Plaintiffs may not recover (1) noneconomic
 4   damages, (2) treble attorneys’ fees, or (3) any further pecuniary losses (because they
 5   already received AADWA’s exclusive remedy when it provided the full refund). (Doc.
 6   178 at 7-13.) Plaintiffs respond that AADWA does not provide for an exclusive remedy
 7   of replacement or refund, their damages are not limited to economic damages, their
 8   common-law breach of warranty claim entitles them to any damages they seek, Braun
 9   proximately caused their economic and noneconomic damages, and attorneys’ fees are a
10   form of “pecuniary loss” that can be trebled. (Doc. 182 at 5-17.)
11          As discussed below, Braun is correct that AADWA does not allow Plaintiffs to
12   recover treble attorneys’ fees and that Plaintiffs’ damages are limited to pecuniary losses,
13   which may be trebled. However, Braun is incorrect that the sole remedy under AADWA
14   is repurchase or replacement—the statute provides a cause of action allowing for recovery
15   of trebled pecuniary losses, disbursements, costs, and attorneys’ fees. Thus, because Braun
16   violated AADWA, all these remedies may potentially be recovered in this case.
17          The Court further concludes that the parties have raised genuine disputes of material
18   fact regarding Plaintiffs’ damages in this case, including the extent to which Plaintiffs
19   appropriately mitigated their damages; when precisely the AADWA 30-day window began
20   to run (and thus when Plaintiffs’ damages started to accrue); and the full scope of Plaintiffs’
21   pecuniary losses. Braun’s motion is therefore granted in part, as to the scope of damages
22   available under AADWA, but denied regarding the amount of damages.
23                        a.      Scope Of Recoverable Damages Under AADWA
24          Braun’s motion raises three distinct issues regarding the scope of damages available
25   under AADWA: (1) whether AADWA’s remedial provision allows a plaintiff to recover
26   pecuniary losses, including consequential damages, apart from the refund or repurchase of
27   the assistive device; (2) whether an AADWA plaintiff may recover noneconomic damages;
28   and (3) whether AADWA allows a plaintiff to recover treble attorneys’ fees.


                                                 - 34 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 35 of 47



 1                                i.     Economic Damages (Apart From Refund)
 2          AADWA’s remedial provision provides, in relevant part, as follows:
 3          In addition to any other remedy, a consumer may bring an action in superior
            court the recover damages caused by a violation of this section. The court
 4
            may award the prevailing consumer triple the amount of any pecuniary loss
 5          plus costs, disbursements and attorney fees. The court may also award any
            equitable relief deemed appropriate by the court.
 6
     A.R.S. §44-1355(C). Braun argues that when it repurchased the van in January 2020, it
 7
     paid “all pecuniary losses related to the vehicle, including the purchase price, finance
 8
     charges, registration costs, taxes, and insurance” and thus “plaintiffs have no other
 9
     pecuniary losses related to the purchase of the Conversion.” (Doc. 178 at 8.) Plaintiffs
10
     respond that they have additional consequential and economic damages that are
11
     recoverable under AADWA. (Doc. 182 at 11, 14.) These include, inter alia, losses arising
12
     from keeping their older, defective conversion van as a backup and losses arising from
13
     their purchase of a new conversion van, which was more expensive than the original van,
14
     after receiving their refund. (Id. at 14.)
15
            Plaintiffs are correct. As an initial matter, it must be recalled that, when a consumer
16
     makes a refund request under AADWA after a reasonable number of repair attempts, the
17
     manufacturer’s refund obligation at that point isn’t limited to the purchase price. Instead,
18
     the consumer is also entitled to a refund of “collateral costs.” A.R.S. § 44-1352(D)(2)
19
     (manufacturer must “refund to the consumer . . . the full purchase price plus any finance
20
     charge paid by the consumer at the point of sale and collateral costs minus a reasonable
21
     allowance for use”) (emphasis added). A “collateral cost,” in turn, is defined as “an
22
     expense incurred by an assistive device lessor or a consumer in connection with the repair
23
     of a nonconformity, including the costs of sales tax and of obtaining an alternative assistive
24
     device. Collateral cost includes the cost to the consumer of returning a nonconforming
25
     assistive device.” A.R.S. § 44-1351(4) (emphasis added). Given this backdrop, it would
26
     make no sense to construe the term “pecuniary damages,” as it appears in § 44-1355(C), as
27
     excluding consequential damages (such as the cost of obtaining a replacement device). It
28
     would be anomalous to conclude that a consumer is statutorily entitled to recover such

                                                  - 35 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 36 of 47



 1   consequential damages within 30 days of making a refund request, per § 44-1352(D)(2),
 2   yet if a manufacturer ignores that 30-day deadline and violates AADWA, the consumer is
 3   somehow precluded from recovering any consequential damages as part of a claim under
 4   § 44-1355(C).
 5          At any rate, the term “pecuniary loss,” as it is ordinarily understood, is not limited
 6   to the purchase price, finance charges, registration costs, taxes, and insurance. Instead, it
 7   also encompasses consequential damages. Pecuniary Loss, Black’s Law Dictionary (11th
 8   ed. 2019) (“A loss of money or of something having monetary value.”); Consequential
 9   Damages, Black’s Law Dictionary (“Losses that do not flow directly and immediately from
10   an injurious act but that result indirectly from that act.”); Pecuniary Damages, Black’s Law
11   Dictionary (“Damages that can be estimated and monetarily compensated. Although this
12   phrase appears in many old cases, it is now widely considered a redundancy—since
13   damages are always pecuniary.”). Cf. Three Crown Ltd. P’ship v. Salomon Bros., Inc., 906
14   F. Supp. 876, 891 (S.D.N.Y. 1995) (construing “pecuniary losses” as synonymous with
15   “out-of-pocket losses and consequential damages”). This is true even though, as Braun
16   argues, AADWA creates an express warranty and thus an action under AADWA sounds
17   in contract rather than tort. Raatz v. Dealer Trade Inc., 261 F. Supp. 3d 997, 1000 (D.
18   Ariz. 2017) (“Arizona courts repeatedly have held that breach of warranty claims arise out
19   of contract”). Under Arizona law, consequential damages are available in contract actions,
20   provided the losses are reasonably foreseeable. Seekings v. Jimmy GMC of Tucson, Inc.,
21   638 P.2d 210, 215 (Ariz. 1981) (“At common law, ‘consequential’ or ‘special’ damages
22   are those damages caused by a breach of contract or warranty that can reasonably be
23   supposed to be within the contemplation of the parties at the time of the contracting.”);
24   McAlister v. Citibank, 829 P.2d 1253, 1257 (Ariz. Ct. App. 1992) (“Consequential damages
25   are those reasonably foreseeable losses that flow from a breach of contract.”).
26                               ii.    Noneconomic Damages
27          Braun argues that, because AADWA expressly limits the recovery of damages to
28   “triple the amount of any pecuniary loss plus costs, disbursements and attorney fees,”


                                                - 36 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 37 of 47



 1   Plaintiffs cannot recover noneconomic damages related to pain, suffering, or emotional
 2   distress caused by the AADWA violation. (Doc. 178 at 9-11.) Plaintiffs respond that the
 3   use of the term “damages” in the first sentence of § 44-1355(C) suggests that an AADWA
 4   plaintiff may recover any type of damages, notwithstanding the enumerated list of remedies
 5   provided in the subsequent sentence. (Doc. 182 at 6-7.) They further assert that because
 6   AADWA is “broadly drafted” to provide consumers with remedies and “shifts the risk from
 7   the consumer to the manufacturer,” AADWA should be read to allow for noneconomic
 8   damages. (Id. at 7-8.)
 9          Plaintiffs’ argument is unavailing. The first sentence of § 44-1355(C) is a general
10   provision that establishes a consumer’s right to seek redress in court for a violation of
11   AADWA, allowing the consumer to “recover damages.” The second sentence, in contrast,
12   addresses the power of the court to provide such redress, specifically enumerating the types
13   of relief the court may provide. It state that the court “may award the prevailing consumer”
14   the following: “triple the amount of any pecuniary loss plus costs, disbursements and
15   attorney fees.”13
16          One clue that the second sentence provides an exhaustive list of the relief a court
17   may provide is that it addresses the power of the court as conferred by the legislature,
18   whereas the first sentence addresses the power of the consumer to bring an AADWA
19   action. Given the different subjects of the two sentences, it would make no sense to hold
20   that the first sentence’s broad use of the term “damages” controls the second sentence’s
21   grant of judicial power. Courts may “not read into a statute something that is not within
22   the manifest intent of the legislature as indicated by the statute itself” or “inflate, expand,
23   stretch, or extend a statute to matters not falling within its express provisions.” In re Estate
24   of Winn, 237 P.3d 628, 630 (Ariz. Ct. App. 2010) (citations and quotation marks omitted).
25          Another clue that the remedies list of the second sentence is exhaustive comes from
26
27
     13
            The third sentence of § 44-1355(C) provides that “[t]he court may also award any
     equitable relief deemed appropriate by the court.” Thus, in addition to the remedies
28   specified earlier in subsection (C), courts are empowered to grant equitable relief.
     Plaintiffs do not seek equitable relief in this case. (Doc. 38 at 39.)


                                                  - 37 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 38 of 47



 1   the interpretive principle that a specific provision controls a more general provision on the
 2   same subject. Here, the first sentence generally provides for “damages,” while the second
 3   sentence lays out specific remedies. The most harmonious and commonsense reading of
 4   these two sentences, to the extent there is a conflict between them, is that the second, more
 5   specific enumeration of remedies in the second sentence controls the general, undefined
 6   use of “damages” in the first sentence. City of Phoenix v. Superior Ct. in & for Maricopa
 7   Cnty., 677 P.2d 1283, 1286 (Ariz. 1984) (“[S]pecial or specific statutory provisions will
 8   usually control over those that are general.”); Sempre Ltd. P’ship v. Maricopa County, 235
 9   P.3d 259, 263 (Ariz. Ct. App. 2010) (“We agree that a specific provision will usually
10   prevail over a conflicting general provision.”). Cf. Clouse ex rel. Clouse v. State, 16 P.3d
11   757, 760 (Ariz. 2001) (“It is an established axiom of constitutional law that where there
12   are both general and specific constitutional provisions relating to the same subject, the
13   specific provision will control.”) (internal quotation marks omitted); ELM Ret. Ctr., LP v.
14   Callaway, 246 P.3d 938, 942 (Ariz. Ct. App. 2010) (“[B]ecause specific contract
15   provisions express the parties’ intent more precisely than general provisions, specific
16   provisions qualify the meaning of general provisions.”); Johnson v. Mohave County, 78
17   P.3d 1051, 1055 (Ariz. Ct. App. 2003) (“[I]f a provision of a specific statute is inconsistent
18   with one in a general statute on the same subject, the specific statute controls[.]”) (internal
19   quotation marks omitted).
20          The final and perhaps most conclusive indication that a plaintiff’s remedies are
21   limited to those enumerated in the second sentence of § 44-1355(C) is application of the
22   doctrine of expressio unius. Under the canon of expressio unius, the enumeration of one
23   or more terms implies the exclusion of others. Garner & Scalia, Reading Law at 107-11.
24   This canon is “appropriate when one term is reasonably understood as an expression of all
25   terms included in the statutory grant or prohibition.” City of Surprise v. Ariz. Corp.
26   Comm’n, 437 P.3d 865, 870 (Ariz. 2019). In the context of AADWA, it is reasonable to
27   understand the express list of remedies set forth in the second sentence of § 44-1355(C)—
28   “triple the amount of any pecuniary loss plus costs, disbursements and attorney fees”—as


                                                 - 38 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 39 of 47



 1   implying the exclusion of noneconomic damages. Had the legislature wanted to authorize
 2   recovery beyond “pecuniary loss,” such as recovery for emotional distress or pain and
 3   suffering, it presumably would have said so.
 4          This conclusion is bolstered by the statute’s lack of language suggesting that the list
 5   of remedies is nonexhaustive, such as “including” or “including but not limited to.”
 6   Compare In re Mark Anthony Constr., Inc., 886 F.2d 1101, 1106 (9th Cir. 1989) (“[W]e
 7   conclude that the administrative expense statute’s use of ‘including’ renders the expressio
 8   unius rule inapplicable . . . .”). The use of the term “may” in this context provides further
 9   support. “May” is a word of authority that means “has discretion to; is permitted to.” Brian
10   A. Garner, Garner’s Dictionary of Legal Usage 954 (3d ed. 2011). Section 44-1355(C)
11   thus is a statutory grant of permission to courts to provide certain remedies, and in this
12   context the grant of authority to provide the enumerated remedies strongly implies the lack
13   of authority to provide other forms of relief. “It is for the legislature to make policy
14   decisions about the scope of recoverable damages in a statutory cause of action.” Estate
15   of Winn, 237 P.3d at 630.
16          Plaintiffs argue that AADWA recovery should encompass noneconomic damages
17   in light of Shaw v. CTVT Motors, Inc., 300 P.3d 907 (Ariz. Ct. App. 2013). The Shaw
18   court held that Arizona’s economic loss rule—“a judicially created doctrine limiting the
19   availability of common law tort remedies”—does not bar the recovery of noneconomic
20   damages under the Arizona Consumer Fraud Act (“CFA”). 300 P.3d at 909-10. The court
21   reasoned that the economic loss rule should not apply to the statutory cause of action under
22   the CFA because it “is a judicially created limitation on common law remedies . . . . not a
23   substantive restraint on the power of the Legislature to create new remedies.” Id. Plaintiffs
24   argue that the same reasoning extends here, and thus AADWA remedies shouldn’t be
25   limited to economic damages by the economic loss rule. (Doc. 182 at 8.) The problem
26   with this argument is that AADWA’s remedies are not limited by the economic loss rule,
27   but by the language of the statute itself. Limiting Plaintiffs’ recovery to triple pecuniary
28   losses and the other enumerated remedies therefore does not contradict the holding of Shaw


                                                 - 39 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 40 of 47



 1   in any respect. In Shaw, the court had to determine the scope of remedies available under
 2   the CFA, which did not have an express remedies provision and in fact had a judicially
 3   created private right of action. 300 P.3d at 909-10. Thus, the question in Shaw was whether
 4   the remedies available under the CFA were limited by the economic loss rule in the absence
 5   of any statutory language expressly guiding the outcome. Id. But here, the Court is guided
 6   by the express terms of § 44-1355(C). The Court therefore “must adhere to the plain
 7   language of the statute, leaving any deficiencies or inequities to be corrected by the
 8   legislature” because “[i]t is for the legislature to make policy decisions about the scope of
 9   recoverable damages in a statutory cause of action.” Estate of Winn, 237 P.3d at 630.
10          Plaintiffs also contend that, although non-economic damages are usually
11   unavailable in contract actions (such as a breach-of-warranty action), Arizona courts have
12   authorized the recovery of such damages in contract actions where “a breach is particularly
13   likely to result in serious emotional disturbance” and/or “where willful and wanton or
14   intentional conduct and outrageous conduct accompanies the breach.” (Doc. 182 at 12-13,
15   citing Alday v. Raytheon Co., 619 F. Supp. 2d 726 (D. Ariz. 2008).) This argument fails
16   for the same reason as Plaintiffs’ Shaw argument. Had the Arizona legislature simply
17   created a contract-based AADWA action without specifying the available remedies, it
18   might have been appropriate to consider the applicability of these exceptions to Arizona’s
19   usual prohibition against the recovery of non-economic damages in a contract action. But
20   here, the legislature has expressly defined which remedies are available in an AADWA
21   action—and, by necessary implication, rendered other remedies unavailable.
22          Finally, Plaintiffs raise concerns that AADWA’s remedial purpose would be
23   undermined if non-economic damages were disallowed. But as discussed at length in other
24   portions of this order, the Court’s role is not to ponder competing policy arguments but to
25   follow the plain terms of the statute. Cf. Hull v. DaimlerChrysler Corp., 99 P.3d 1026,
26   1027-29 (Ariz. Ct. App. 2004) (concluding that claim under the Arizona Lemon Law was
27   foreclosed by “the clear language” of the statute and emphasizing that, even though “we
28   are concerned that [enforcing] such a requirement creates certain hardships for consumers,”


                                                - 40 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 41 of 47



 1   “the crafting of such a statutory remedy is the province of the legislature, not the courts”
 2   and thus the available “relief is limited to that prescribed by the act”). Further, AADWA,
 3   unlike many other statutory causes of action, allows for triple recovery of pecuniary losses,
 4   likely reflecting the legislature’s awareness of the special hardships that users of assistive
 5   devices may suffer when those devices fail and are not promptly repaired, replaced, or
 6   refunded. Cf. Schade v. Diethrich, 760 P.2d 1050, 1063 (Ariz. 1988) (“We believe that the
 7   treble damages statute was enacted to discourage just such [bad faith] practices.”).
 8          Accordingly, Plaintiffs’ recovery is limited to damages that can reasonably be
 9   described as “pecuniary” in nature, plus their costs, disbursements, and attorneys’ fees.14
10                               iii.    Treble Attorneys’ Fees
11          Plaintiffs argue that attorneys’ fees are a form of “pecuniary loss” that, just like
12   other pecuniary losses, may be trebled. (Doc. 182 at 16-17.) Braun argues that AADWA’s
13   plain language does not support this reading and that Plaintiffs contradict themselves
14   elsewhere in their brief on this point. (Doc. 178 at 13; Doc. 190 at 11; see also Doc. 182
15   at 6 [“The next sentence clarifies that ‘damages’ in the first sentence are not limited to
16   ‘pecuniary loss’ by expressly limiting treble damages to ‘pecuniary loss’ in the second
17   sentence.”].)
18          Braun is correct. The plain text of § 44-1355(C) does not support Plaintiffs’
19   reading. In context, it is obvious that “triple the amount” modifies “any pecuniary loss,”
20   rather than “costs, disbursements and attorney fees.” See also Garner & Scalia, Reading
21   Law at 152 (“When the syntax involves something other than a parallel series of nouns or
22
23
     14
             The Court notes that Braun characterizes Plaintiffs’ claimed damages for “loss of
     credit score/increased debt to credit ratio” as noneconomic. (Doc. 178 at 9.) Plaintiffs do
24   not address whether they consider these purported damages to be economic or
     noneconomic, but such claims, as opposed to emotional distress and pain and suffering, are
25   generally considered pecuniary or economic in nature. See, e.g., Adler v. DirecTV, LLC,
     2018 WL 6981838, *6 (C.D. Cal. 2018) (“The Complaint alleges that Plaintiff suffered
26   shock and embarrassment upon learning that, through no fault of his own, his credit score
     may decrease and that he may suffer further economic harm as a result. Plaintiff has thus
27   plausibly demonstrated that he suffered actual damages as required to state a cause of action
     under the CCRAA.”); Long v. Bank of Am., N.A., 2013 WL 1326550, *4 (E.D. Cal. 2013)
28   (“Plaintiff has alleged that Defendants’ [conduct] has caused Plaintiff significant injury to
     her credit score. Therefore, Plaintiff has alleged pecuniary damages.”) (citation omitted).


                                                 - 41 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 42 of 47



 1   verbs, a prepositive or postpositive modifier normally applies only to the nearest reasonable
 2   referent.”). Further, Plaintiffs do not cite any legal authority suggesting that a prevailing
 3   plaintiff under AADWA or an analogous (or indeed, any) statute may be entitled to treble
 4   attorneys’ fees, nor did the Court uncover any in its own research. The Court therefore
 5   rejects Plaintiffs’ argument that their attorneys’ fees may be trebled and grants summary
 6   judgment to Braun with respect to this issue.
 7                        b.     Disputes Of Fact Regarding Pecuniary Losses
 8          In their summary judgment briefing, the parties have raised significant issues of
 9   material fact regarding Plaintiffs’ damages. For example, the parties dispute the extent to
10   which Plaintiffs’ pecuniary losses were caused by themselves or Braun. (Doc. 178 at 8-9,
11   11-12; Doc. 182 at 11-15; Doc. 190 at 8-9.) Braun has not met its burden to “produce
12   evidence negating an essential element” of Plaintiffs’ claim for damages under AADWA.
13   Nissan Fire & Marine Ins. Co., 210 F.3d at 1102. Nor has Braun shown that Plaintiffs do
14   “not have enough evidence of an essential element to carry [their] ultimate burden of
15   persuasion at trial” with respect to this issue or other damages-related issues, such as the
16   total amount of Plaintiffs’ pecuniary losses, whether the Court should award Plaintiffs’
17   triple those pecuniary losses, and the time at which Plaintiffs began to accrue pecuniary
18   losses. Nissan Fire & Marine Ins. Co., 210 F.3d at 1102. The Court therefore denies
19   Braun’s motion with respect to damages, apart from the legal issues outlined above.
20                 3.     Count Two—Breach of Express Warranty
21          Braun moves for summary judgment on Count Two, which is a claim for common-
22   law breach of express warranty. Braun accuses Plaintiffs of “repeatedly conflat[ing]
23   common law and statutory theories of liability” and argues that Count Two is either a
24   second AADWA claim or a common-law claim based on an alleged breach of the express
25   limited warranty Braun provided. (Doc. 178 at 6-7; Doc. 190 at 4-5.) If it is the former,
26   Braun argues it is redundant of Count One. (Id.) If it is the latter, Braun seeks summary
27   judgment because Plaintiffs—who will bear the burden of proof on this claim at trial—
28   have offered no evidence that Braun breached its written warranty. (Id.)


                                                - 42 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 43 of 47



 1          Plaintiffs’ response is not a model of clarity. As for liability, Plaintiffs seem to
 2   argue that, although Braun’s written limited warranty disclaimed any responsibility for
 3   “future performance,” this disclaimer is invalid under § 44-1352(B) and, without it, Braun
 4   violated its “modified” warranty obligations by providing a “vehicle [that] was riddled with
 5   substantial defects it could not cure.” (Doc. 182 at 3-5.) As for damages, Plaintiffs seem
 6   to argue that Count Two provides a vehicle for recovering “all damages they seek” in this
 7   action, even if some of those categories of damages are barred by AADWA (and thus not
 8   recoverable in Count One), because the limitations on remedies appearing in Braun’s
 9   written warranty are invalid under § 44-1355(B) and/or under Arizona’s “failure of
10   essential purpose” doctrine. (Id. at 5 n.3, 9-10.) Plaintiffs summarize their position as
11   follows: “AADWA rewrites contrary warranty provisions and gives rise to a common law
12   breach of warranty claim, creates its own statutory express warranty, or does both.” (Id. at
13   3 n.2. See also id. at 10 n.7 [“Defendant’s ‘Limited Warranty’ also attempts to disclaim
14   any and all damages caused by a breach. But . . . the AADWA rewrote the warranty on
15   that issue and voided that limitation . . . .”].)15
16          Plaintiffs’ arguments lack merit. At bottom, Plaintiffs’ theory is that AADWA not
17   only creates its own statutory cause of action, which is subject to limited remedies, but also
18   “rewrites” the terms of manufacturers’ written limited warranties in a one-sided manner—
19   by incorporating all of AADWA’s liability standards while invalidating any contractual
20   limitations on remedies (even if they are consistent with AADWA’s own limitations on
21   remedies)—and then authorizes consumers to pursue parallel “common law” warranty
22   claims premised on those “modified” written warranties.
23          The statutory language does not, to put it mildly, support this outcome. The first
24   statutory provision on which Plaintiffs rely, § 44-1352(B), merely states that a
25   manufacturer is “deemed” to have provided a one-year warranty from certain defects,
26   15
             During oral argument, the Court sought further clarification from Plaintiffs’ counsel
27   as to the difference between Counts One and Two. In response, Plaintiffs’ counsel stated
     that although Count Two is based in part on Braun’s written limited warranty, AADWA
28   “goes to change the terms of . . . the piece of paper that Braun provided” by stripping out
     any limitations on liability and damages.


                                                    - 43 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 44 of 47



 1   malfunctions, and other conditions if the manufacturer hasn’t otherwise provided such a
 2   warranty. AADWA then goes on to flesh out the contours of this statutory warranty—a
 3   consumer may seek free repairs under § 44-1352(C); if the repairs are unsuccessful after a
 4   reasonable number of attempts, the consumer may request a replacement device or refund
 5   under §§ 44-1352(D) and 44-1353(A); and if the replacement device or refund isn’t
 6   provided within 30 days of request, the consumer may pursue an action to recover
 7   pecuniary losses, which may be trebled, plus costs, disbursements, attorneys’ fees, and
 8   equitable relief under § 44-1355(C). The creation of this detailed statutory scheme negates,
 9   rather than supports, the notion that the Arizona legislature was also attempting to authorize
10   a common law warranty claim not subject to the limitations it had just fashioned.
11          The other statutory provision on which Plaintiffs rely, § 44-1355(B), provides as
12   follows: “This section does not limit any rights or remedies available to a consumer under
13   any other law. Any waiver of rights by a consumer is void.” On the one hand, the first
14   sentence of this provision makes clear that nothing prevents Plaintiffs from bringing
15   parallel claims under AADWA and pursuant to Braun’s written limited warranty. By
16   creating a new statutory cause of action, the Arizona legislature did not intend to displace
17   existing remedies, such as the right to bring a common law claim for breach of warranty.
18   But not displacing existing remedies is different from affirmatively changing existing
19   remedies, and Plaintiffs’ theory here is that the Arizona legislature sought, through its
20   enactment of AADWA, not only to create a new statutory cause of action but also to
21   transform the standards governing common law warranty claims. The statutory language
22   does not support, and indeed undermines, this inference.
23          As for the final sentence of § 44-1355(B)—“Any waiver of rights by a consumer is
24   void”—Plaintiffs apparently view this as a universal declaration by the Arizona legislature
25   that a consumer may never engage in any waiver of rights related to assistive devices. But
26   this interpretation fails to account for the context in which the language appears. Glazer,
27   423 P.3d at 995 (courts should consider “the specific context in which that language is
28   used” and “the broader context of the statute as a whole”) (citation omitted). The language


                                                 - 44 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 45 of 47



 1   at issue appears in the portion of AADWA detailing consumers’ ability to bring a “action
 2   to recover damages” under “[t]his section.” Viewed in context, this language is best
 3   viewed as a statement that a consumer may not waive his or her rights under AADWA. Cf.
 4   Chariton, 615 N.W.2d at 211 (manufacturer could not require consumer to sign general
 5   release as precondition to receiving refund pursuant to Wisconsin’s lemon law).
 6          Finally, Plaintiffs’ reliance on the “failure of essential purpose” doctrine is
 7   misplaced. As background, that doctrine provides that although a product manufacturer
 8   may, in general, use a limited warranty to “properly limit [a consumer’s] recovery to repair
 9   and replacement of non-conforming parts,” this limitation on remedies “is no longer
10   exclusive when the circumstances cause this exclusive or limited remedy to fail of its
11   essential purpose.” Roberts v. Morgensen Motors, 659 P.2d 1307, 1311 (Ariz. Ct. App.
12   1982). As the Ninth Circuit has summarized: “Under the Uniform Commercial Code, as
13   adopted by Arizona, a buyer can recover remedies outside the scope of a limited warranty
14   where circumstances cause an exclusive or limited warranty to fail of its essential purpose.”
15   Sharp Structural, Inc. v. Franklin Mfg., Inc., 283 F. App’x 585, 587 (9th Cir. 2008)
16   (cleaned up) (quoting A.R.S. § 47-2719(B)).
17          Plaintiffs’ theory here is that the “failure of essential purpose” doctrine provides an
18   alternative ground—separate and apart from their theory that AADWA automatically strips
19   out the limitations on remedies appearing in any assistive device manufacturer’s written
20   warranty—for disregarding the limitations on remedies appearing in Braun’s written
21   limited warranty and allowing them to recover consequential, emotional distress, and other
22   forms of damages. The problem with this approach is that Plaintiffs have given short shrift
23   to an antecedent step in the “failure of essential purpose” analysis—they must also show
24   that Braun breached the terms of its written warranty. See, e.g., Genchev v. Detroit Diesel
25   Corp., 608 F. App’x 478, 478-79 (9th Cir. 2015) (district court did not commit reversible
26   error by “failing to give a jury instruction that would have allowed the jury to award
27   consequential damages . . . if it found that [the manufacturer’s] express warranties had
28   failed their essential purpose” because “[t]he jury found that [the manufacturer] did not


                                                 - 45 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 46 of 47



 1   breach its express warranties” and “[i]n light of this finding, it would have been impossible
 2   for the jury to also find that the warranties failed their essential purpose”). Cf. Chaurasia
 3   v. Gen. Motors Corp., 126 P.3d 165, 169 (Ariz. Ct. App. 2006) (“There is no cause of
 4   action under the MMWA for a limited warranty unless the consumer can prove that the
 5   manufacturer did not comply with the limited express warranty’s terms.”). On the issue of
 6   breach, Plaintiffs make no effort to show that Braun violated the terms of its limited
 7   warranty as written. Instead, Plaintiffs’ theory is that AADWA also rewrites (and expands)
 8   the scope of Braun’s warranty, such that any disclaimers or limitations on the scope of that
 9   warranty are void. (Doc. 182 at 9 [“Defendant (is deemed to have) provided a one-year
10   express warranty against defects. A.R.S. § 44-1352(B). . . . Thus, the warranty was an
11   absolute promise against defects, which Defendant broke . . . .”].) But as discussed above,
12   this theory is incorrect. And because Plaintiffs have not developed the claim that Braun
13   breached the terms of its limited warranty as written, they have failed to meet their burden
14   under Celotex.16
15          For these reasons, Braun is entitled to summary judgment on Count Two.
16   II.    Plaintiffs’ Motion To File A Surreply
17          Plaintiffs seek leave to file a surreply to Braun’s reply in support of its motion for
18   summary judgment. (Doc. 198.) They argue that Braun’s reply “raises new arguments and
19   presents previously undisclosed evidence.” (Id. at ¶¶ 4-9.) The new arguments and
20   evidence to which Plaintiffs refer address the accuracy of Plaintiffs’ evidence regarding
21   their alleged “emotional and/or physical harm” and their alleged pecuniary losses from
22   having to own two conversion vans at once and from not being able to purchase a new
23   conversion van. (Docs. 190 at 8-10, 190-1.) Braun argues this evidence was properly
24   attached to its reply as rebuttal to the evidence attached to Plaintiffs’ response brief. (Doc.
25   16
            Braun’s written warranty covers only a limited set of obligations over enumerated
26   parts and components. (Doc. 182-1 at 6 [The . . . warranty covers substantial defects in
     materials and workmanship attributable to Braun of the conversion van frame, floor
27   structural components, ramp, door and associated structural components, [and] electrical
     components . . . .”].) It also warrants only that “[i]n the event that a substantial defect in
28   material or workmanship, attributable to Braun, is found to exist . . . it will be repaired or
     replaced, at Braun’s option, without charge to the owners.” (Id. at 7.)


                                                 - 46 -
     Case 2:18-cv-03836-DWL Document 213 Filed 03/31/21 Page 47 of 47



 1   201 at 2-5.)
 2          On the one hand, when “new evidence is presented in a reply to a motion for
 3   summary judgment, the district court should not consider the new evidence without giving
 4   the [non-]movant an opportunity to respond.” Provenz v. Miller, 102 F.3d 1478, 1483 (9th
 5   Cir. 1996). On the other hand, “[w]hile a party may not file ‘new’ evidence with a reply,
 6   it may file ‘rebuttal’ evidence to contravene arguments first raised by the non-moving party
 7   in its opposition. . . . District of Arizona precedent is clear . . . that it is immaterial that [the
 8   movant] already had this evidence in its possession at the time it filed is motion for
 9   summary judgment, so long as it is rebuttal evidence.” TSI Inc. v. Azbil BioVigilant Inc.,
10   2014 WL 880408, *1 (D. Ariz. 2014).
11          Here, it is unnecessary to decide whether the evidence Braun submitted with its
12   reply constituted “new” or “rebuttal” evidence because that evidence did not affect the
13   outcome of either party’s motion for summary judgment. Plaintiffs’ motion to file a
14   surreply is therefore denied. JG v. Douglas Cnty. Sch. Dist., 552 F.3d 786, 803 n.14 (9th
15   Cir. 2008) (“The district court did not consider the new evidence and its denial of leave to
16   file a sur-reply accordingly did not prejudice Appellants.”).
17          Accordingly, IT IS ORDERED that:
18          1.      Plaintiffs motion for partial summary judgment (Doc. 179) is granted in
19                  part and denied in part.
20          2.      Braun’s motion for partial summary judgment (Doc. 178) is granted in part
21                  and denied in part.
22          3.      Plaintiffs’ motion for leave to file a surreply (Doc. 198) is denied.
23          Dated this 31st day of March, 2021.
24
25
26
27
28


                                                    - 47 -
